|- [b-CVv“15 16-G HW
Contest _

1/E vitably to
Kel \eaded Nchbed C Cael AL My

The Conc! usion = = Po 15-17%

 

 

 

 

(7 Chen }Pser hese gages hegi ns}

Me hon tor E 2 itebly Tolling dake 4

 

TVella= =f - id

 

 

Le

oon

Case Laws page 2 ~o

. ey

x me Le et ernment ant ee ST” a . 4
: . : - : ae .
4 : i

 

 
. 1:16-cv-9548-GHW
Repleaded Amended Complaint/Euitably Tolled

 

In the year 2011 I Damon Ash moved into the following address,which is 219
Henry St. that is owned by the defendants the United Jewish Council.Upon
moving into their building I also started to attend services at their synagogue
also. During this time in 2011 which is the first year of me living there,I
was asked continuesly to give up what ever meds I had to them and to attend
specific programs in which they said that I had to attend in-order to live
there.At first I was clueless “Sto why I had to do these things when I had no
drug issues,nor any serious mental health defects,so I went over my lease
to make sure that this was not something that I overlooked that had to he done
in-order for me to Live there.This 2011 lease can be seen in an exact same
lease that I signed in 2015 which I marked exhibit “s’ and I have provided the
Courts with the Housing Preservations documents with it that I have marked
exhibit B through E which are front and back documents to show that there was
no such thing as me having to attend any kind of meetings in-order to live
there.
I went to one of the employees who worked for the United Jewish

Council and asked him why I was be harrassed and told by him and Larua porschar
that IT had to attend these meetings in-order to live there when my lease never
states any such thing.Mc. Craig Pride being the man in whom I speaking of who
works. for the United Jewish Council went into a scheme of how the United
Jewish Council makes there money by sending its residents to outside
originizations which charges up your medicaid card and they in return for you gerry
thereYget a kick back from what ever they charged.He also elaberated on how
they would give me a letter for me to go down to Gold St in Manhattan to apply
for a section 8 grant and once I recieved it,it would be given to them where
they would use it for at least a year whee Hiey vente] fulegaly igispecked roo 5 with rhe gechenS ght

tT was stunned at what I was hearing. Here it was,I was living in a
building that was registered as a NYCHA building privetly owned by the
defendants the United jewish Council whose claimto the world was that they
were Yahwehs ‘so-called. chosen people,but had built an empire of owning buildings
and apartments off of a housing ponzi scam by renting rooms with federal
governed section 8 grants,while running a medacaid scheme getting kick backs
from outside mental health give PS and Prego? and ran ing ee oot ok
These HP Dand VicA puigding which were all 4 ilhegaly \aSyectel “40 jook ike sles)

Abed h bedraon5 y a" YP Per) but Were ocleall by rOOMS ial the govern: Mey —
< Va oR Aw,
fad %e c ot "2, ao do\lacs Le) 2 (02 dal lars QO room ances hese Federe| Sechon S
J

grants
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

 

This is when all the harrassment,threats,defemation,and discrimination started
from the United Jewish Council and its partner in crime which was the 7th
precinct which was lead by Lt.Leahy.The year of 2011 started off with Laura
Porschar consistintly banging on my door early in the morning waking me up,
and when I didnt answer my door,she would use her master key to let herself into
my place of residence stand over my bed while yelling and screaming to annoy
me and to get me up.My guest were not allowed to come in like the other
residence.My guest were made to stand outside in the rain while I came downstairs
to excort them to my place.

In the meantime while this was going on,I pleaded with Betty Jacobson
and Norma Klein to speak with their employees who went out their way to brake
my rights and make my life a terror by all means necessary,but all she did was
laugh it off and tell me that if I wanted it to stop,I had to abide by their
rules and do as they asked because this is how she made her money off of her

tenents.
While I am going through all of this I kept up my worship with members

of the United Jewish Cov $4 , who after every service made it a point to question
me about my past and my connection to Judaism.I explained to them how my dads
side in historical records written by Queen Elizabeth”described my dads side
as black Moors( who were actually Hebrews),and that these Black Moors were
mixing in with Britians society.She ordered them to be sent to the states where
they were emancapated bought and owneJa significant amount of land in Alabama
where after some time the Federal Government bought the land from them to
build an army base on and from there they moved to Syracuse N.Y.
I also let them know that my moms side came over to the States by my

Great Grandfather and lived in the lower eastside in the same community as I was
currenlty when it was called little afrika.And that this same synagogue in which
I am/was worshipping in,was the first synagogue in the city,and it was thege pqwe.

jewish peop Letnbwere Fram tH fae tel” cos onized my Great GrandFather as a True
Judean who came to NYC from St.Anns Jamaica.Upon a@xriving from St.Anns Jamaica
my Great GrandFather had no green card or papers.The Rabbi's who took a liken
to him drove him to the Carolina's where they found a simular man of his age
which had past away and gotten his birth records and changed his name to this

man in-order for him to earn citizenship.
1;16-cv-9548-GHW

Repleaded Amended Complaint/Equitably Tolled

 

Some where in my mind I thought that this truth and by me showing them who I
was and my past would make a difference,but it didnt.I also thought by me
worshipping with them and by me having the Love for the same God would make my
situation better and ease the tension at the place I was living,but I was very
wrong,because things only began to escalate and get worst.
In the year 2012,the harrasment moved up to another level.Laura Porschar,

Betsy Jacobsom,and Norma Klein,had come up with a whole new way to brake

i my constitutional rights.My guest were all questioned while they came up
with a new rule.All of my guest had to show I.D.,and Craig Pride was to write
their name and address of who they were.No other person but me was going through
this.I was not allowed to drink in my apt,and if I did they called the police
on me.The 7th precinct started to become the norm for them to use while threaten
me to either have me locked up,or kicked out.

Around this time is when I started up my Youtube page,"Shalel Ash",and

made it a point to records everything they were doing while saving it just in-
case | needed“as proof.I also started calling Aternal Affairs and the C.C.R.B.,
on the 7th precinct who the United Jewish Council was using to braking my rights,
And I called the dept of health and building inspection unit,on top of H.P.D
and NYCHA which can be seen in Exhibit "F" and "G",after learning and recieving
a letter from housing presevervations that they recieved 3 million dollars for
each building they own (and they owned numé@rous amount? of these buildings)
but had failed to use this money to fix them up,but did take this same money
to but other properties and turn those into Condominiums. (Example of this can

be seen in the building on Montgomery and East Broadway on the Lower eastside).
€I would like to make it clear that due to my incarceration I could only come

up with the Exhibit of 2014 and 2015 housing inspections to prove my factual
words in this case but the record will show that they go back as far as to
2012 and 2013).

During my freedom of expression and under my Constitutional Rights,I
made Youtube videos sharing the,"The Truth'",behind the scritpures of the
bible and there meanings while sharing with the people of this world,who the
real Hebrews Tsraelites’were*that the*world calls Jews after months upon
years of worshiping around the United jewish Council.What lead to me putting
up the youtube channel was a series of events of being questioned,my own
personal spiritual experience,and an expense paid DNA test that was done by
the members of the United jewish Coucilllwhich during one of the High Holy
days infront of a cummunity of people came out and admitted to me that I was
a

1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

A real bloodline Jew (Hebrew Israelite) and that my ancestors were the people
in the bible known as Hebrews.I posted things such as them in their place of
worship admitting that they are converts while teaching there fellow
Ashkenazi members how the prophecies spoken of in the bible were coming true
and that the real Semitic Blacks in this world were waking up to who they
actually are.I also recorded them and posted on my Youtube them saying how
many of the blacks in NYC were walking around claiming to be from the Tribe
of Judah and how they needed to combat this awakening to hide the truth.

Along with posting that I also posted things such as Exhibt "H",which
shows how the middle east back then was full of people from different nations
that were people of color like this pic of the real Assyrians:I also put '
things and talked about the truth of their conversion which can be found in
any almanac,or in any book such as Exhibit "I",and "J" ,which is a book called
"the birth of Europe" which gives you the factual information of there
historypAlong with real pics of a relief in Carchemish of the Jews in Exhibt ,
"K", which shows Afro-Asiatic Hebrews (JEWS),in the time of King Josiah with (wv

“>

dreadlocks wearing their religous garments with the signature fringes 7 |
woe . . ¥
(tzitzites) on thesides of their robes. i =
I also made it a point to share scriptures which point§ directly to us \

in prophecy such as Psalms 83:3-6,which saysl'!"for your enemies rage,your foes/

assert themselves.they plot craftily against your treasured ones.they say,

  

"Let us wipe them out as a nation;Israels name will be no more".Unanimous in
their counsel they have made an alliance against you--the clans of Edom and vas
the Ishmaelites".Isaiah 54:11 where the Most High God calls us,"unhappy,storm 4S
toosed ones".The prediction of the atlantic slave trade in beuteronony28:4sil\ &
which speaks of an iron yoke/chain around our necklifrom a nation from afar Ay
that will swoop on us like an eagle.Deut 28:68 where it says We will be

brought up on ships and sold as bond woman and men.The whole chapter of WGia
Deuteronomy shows the curse that fell upon us in the days of slavery by

shpwing how we will plant vinyards and not eat of them,and build houses and

not live in them.How are captor: will sell to us and us not to them and ect.

I also shared with Christians how Jesus (Yahshuah) also predicted the
Atlantic slave trade by saying in Luke 21:25,that nations would be perlexed
because of the roaring of the sea and its waves.while showing how Yahsshauh
was not hung like so many have taught which is a cross like symbol that we

see on the churches today but a tree such as in Exhibit "L",which actually
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

 

‘shows a black man hanging from a tree,which Yahshuah predicted in the
scriptures when he said,"Just as Moses held the serpent upright on a pole

so shall be the son of man'.The greek word used in the Greek text when it
was translated was the word,"starus" and "xulon" which means an upright pole
or stake.And that the image of Christ came about from the family of popes
called the Borje's.Who alexander Borje the pope asked Leonardi Divinci to
paint the image of Christ and since he was having sexual relations with his
son Ceasar Borjel'he painted the image of Christ in his lovers image, Ceasar
Borje.You will never see the Pope walking around with that Image,but of an
image of a Black Mariam and Bla@k baby Yahshuah.

This enraged the United Jewish counsel who in return called me the
devil and demons.They made sure to tell tenents,staff and the 7th precinct
that I was a demon and the devil!'which is what I would here from tenents and
the police when ever. they encountered:me.I even proved that they are not
semitic at all and that the word semitic means Sheml'and to be from the blood
line of Shem you had to carry either an E2B1 Haplo-group or an A1B2-M91 such
as myself which they took of me and an anthropologist and archeaologist from
]Israel verified.This means that the anti-semitic law only applies to, that
people of that bloodline ,whchn are che {Sra “Asie [ire Am@icens and carrabyen West in 505 PEATE. 1

I started to see pieces of paper that I took pics of and recorded on
the wall outside of my home calling me the devil and a demon and the police
did the samel'When ever I had company Laura Porschar would call the police and
they would come and threatened my guest to leave or they would charge them .
with tresspass.And i would call Betty jacobson asking it to stop with a
response from her|j/"that it will stop once I move and stop doing what I am
doing in my room and take down the Youtube Channel".I then startedto see that
the rumors of my DNA had spread through-out the community of the Ashkenazi
jewish when their kids and youngones were approaching me asking me questions
about the bible.

Since I was a man of Yahweh and my saviour Yahshuah I would tell them
when they asked who was the Messiah that Jesus (Yahshuah) was and to read
the book of Isaiah chapter 53 and they would have their answer and see that
he fullfilled the prophecy.This and my teachings of the past, plus a teaching
on Ezekiel chapter 38 and 39 which shows how it was prophecied that Yahweh
would one day lure Magog down to his land,and how Genesis chapter 10 pointed

to who Magog was which were the Ashkenazillwho dont call themselves Hebrews oa
nor do they claim to be Israelites. the Leber 7 1G OA ly S00 ys ald, Jewish is ct Pon
word Quid Come alboyt iA {re ph Ceatery to Lh the Boddigh Lomguage that was fA ve ayed ba the iF
centucy which Looks (ee Hebrew and MIMES mh the Look and press oy the ognakener?| ws alse .
iqvented WSDyes age out ok Poland Wey sce aot Fromshem by From the Plaadling oF Jape +n€ 39°
oy MOSES Cake chpt 363% ond Rev Rory, La, Semtkc Means 40 bea, deal le Vrew Shem [Shem

ons
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled
they
So when I did this and“’saw that I also spoke on Youtube on a prophecy
that Yahshuah (Jesus) spoke of about them in the book of Revelations that

 

said in Rev 23;9,"I know your poverty (even though you are rich) and I know of
those that say that they are Jews and are not,but are a synagogue of satan"||
along with Rev 3:9!'that says|'"Behold I .will make those of the synagogue of
satan who say they are Jews and are notl'but lie--",things got even worst.

In the year of 2013 the 7th precinct officers started coming by my
place with threats to lock me up if they caught me oustide my home during
the day.On May the 16th 2013 me and my cousin was sitting in the park while.
he was drinking when this threat came true and Mr. Lt. Leahy and another
officer Pom Conte pulled up on the side of the roadiigot out of the.Pom Conte
called my cousin over and gave him a ticket for drinking.Lt. Leahy then looked over
to this officer and called me over while tellingyto take my I.D. and rune it.
I was locked up for an out of state Minor Misdaminor in which there was no
extradition warrant for but Lt. Leahy made it seem as if there was.I was
never arraigned on anything and sat in jail for 20 to 30 days before I
recieved a pink piece of paper from the gaurd saying I was being released.
28 25° In July of 2013 my life would be turned around forever.I was engaged
to a young lady by the name of Victoria Hamilton.Vicci was from England and
came from a very prominent Isrish family in Yorkshire Leeds.Through a bad
experience that her father had in the 80'silhe would preach to me each visit
and to her how Anerica was built on hate and racsism.We also had a son
together.Even though he wanted and tried hard to make sure that we would live
in England after we got married|'my bussiness was growing so we decided to ©
live in the City.Vicci who was a director for thee biggest dance company out
of London had been working with Broadway dance when in July 2013 she stopped
by to see me,take a shower so we could head out to eat.The police again were
called by Luara porschar and the United Jewish Counsel.They walked into my
home and went into the bathroom while she was taken a shower and told her to
get dressed.I jumped on the phone and tried to call atternel Affairs and tell
them but it was to late.they were escorting her out of the building.

She was so upset over what happened that she left NYC and said she
was never coming back.the woman of my life had left me and because of this
and the on going harrassment she ended what ever plans we had on us getting

Jmarried and her moving to the States.
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

 

I.became depressed and scared for my life that I wouldnt leavé my
place.I tried to make police reports but they all fell at a dead end through
Lt, Leahy who told officers that told me that they were not to take any
reports that had to due with my address or the Untied jewish counsel.Even
though we had split, Vicci during a Skype conversation suggested that I see
a psychiatrist who would help me get through what i was going through and
record all the things that was being done to done to me JP was dregaese BBIYMAA! CLPRSSeip

So I did.I started to see someone on St.Marks place and about around
the same time That I was falsley arrested by Lt.leahy in may of 2013 the
United Jewish Counsel had tried to bring me into housing court to have me
evicted on false claims.this can be seen on Exhibit "M".This case the United
Jewish counsel had dropped af¢gf Judge Phyllis Sax heard of all the Illegal
activity they had committed and seen that they were committing a crime
through the buildings they owned and ordered an investigation into them
because they had each of their buildings registered under 2 or 3 different
entity's.

Right after this members of the United Jewish Counsell'made comments
about my beliefs while calling me a nigger and saying things like"nigger want
a watermelon".From 2014 to 2015 I would have detectives like the ones in
the summer of 2014 who were two white male detectives who banged on my door
12:30 to 1 a.m. in the morning telling to comeout and that t had a warrant
for my arresst.I knew I had no warrant and asked them what did they want
and they told me that they wanted to help me move.I recorded it all on my
Iphone as they spoke but I refused to answer the door.After seeing that ]
wasnty going to come out,they made a comment that I should move or find
myself in the Hudson.I was so scared that I called a friend from the nieghbors
hood after waiting for an hour or so after they left,and had him meet me so
I could stay with him that night.

The next morning I made another report to aternal affairslland this +avé
I called the FBI.the threats and harrassment became a norm that I called the
FBI frequently on the 7th Precinct and the Untied Jewish Counsel but it didnt
Seem to stop them.It wouldnt be until one day when I was leaving the section
8 building that I would run into a federal officer of the FBI and have a

conversation with that I learn that I had other avenues that I could take.
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

 

I was dignosed as a manic depresive and other mental disorders which caused
my to take medications like|'Depakotel'Remron,Listrollland Lithuim.Everytime I
lesft my home home I would have to call a group of friends to meet me and
escort me down to St.Marks Mental health facility for fear of my safety.It
was late one night that I was once again posting a youtube video when I got a
call from Craig Pride an employee of the United jewish counsel who had
informed me that I waqs to take down the videos or the consequences with the
police would get worst.

We argued over the phone while he stated that the police and
Ms.Jacobson were right,I was a demon.The next day two Jane doe and John doe
detectives were called by Mr.Craig Pride who told them to search my home.I
let them tare up my place after they told me that they would arresst me if I
didnt.Why was this case ever dismissed over Mr.McQueen did his own
investigation and was in support of protecting hte defendants was beyond me.
It had already been shown that they old no regard for the Law,and would do
anything to nprotect their criminal activity.In my mind I though that since
the federal courts had their own investigators that they would send some to
research this claim,and not hov the defendants lawyers ask a man whoactually
called these same and who committed at least 10 Federal felomies against by
signing my name of federal mail and courts documents in which I tried to
press charges against but Lt.Leahy wouldnt let!'Would not go down the avenue
of trusting these same people to tell the truth.

With out me getting into specifics since I have already gave the courts
an outline with dates I will just say that 2015 started of with me getting
getting my door kicked in which you already know the storyl|'but what you didnt
|know is that I apparently was also back in housing court which I had known
nothing about due to that fact that craig pride was stealing all my mail and
Signing for things without my knowing about it.This is in Exhibit "N".

The things that he was illegaly signing forl!stealing and ect.|lWhere things
such as packages and cards from my son and his mother in Emgland.court
documents,and things I have uptained and needed to try to start a civil case
against the defendants.

During all this time I was getting harrassed and threatened by the
7th precinct I would like to make it clear that in over half of these

incidents SGT.Lee was either present or the officer in charges under Leahy.
ID 1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

 

April of 2015 I was assualtd and called niggers which can also be seen on my
Youtube pagelland tried to call the police about the incident.Officers showed
up but instead of arresting the people who were involved in my building|'they
told them that the landlord wanted me out and stated how the landlord called
me the devil and ect. ,and walked them through with how to set me up with an
assualt case so they could arresst me.I recorded the whole thing on my Iphone
like I did everything else.2 days later one of the men tried to get me to
assualt him and called the police and officer McKenzie arrested me.

He made jokes at this time that I was a demon and repeated to me how the
Untied Jewish counsel and Leahy thought and said the same.so him putting it
on my arrst sheet and court documents was not a mistake it was done purposely
as you can see with all the past events that had taken place.Now this is
where I say''God does things and has a purpose and reason for what happens
in our lives".Going back to what I was saying in page 8 on the last paragraph
about the FBI agent I had met.

While walking to Gold St. to the section 8 building I was fealing that
all was lost for me.I was making attempts to file a civil case but was coming
up short with all the information I needed thanks to Craig Pride stealing and
signing my mail.And by the 7th precinct not giving me the names of the -
dectives and officers I needed.And even when one of them did/!it would be of
someone that didnt esist.

I happened in the year of 2015 either the spring or summer,run into a
young beatiful lady.This lady was walking away from Gold St.|! so I thought
at first that she worked there when I stopped her to talked to her.She was a
Latino beatiful woman about 5'10",with long black hiar and could of been a
model or actress if she didnt pick law enforcement as her Forte.I stopped and
talked to her and told her about all the illegal activity of the United
Jewish Counsel and how they had hand picked people in place in Gold St. ,
and other entities where they could cover their tracks to commit their white
collard crimes.

After I said all of this this young lady smiled and told me that she
didnt work for them.I was embaresed and asked her what did she do for a
living?She explained to me that she was an FBI agent and that she use to be
a field agent but was now working for the Federal Courts under a certain

Judge which she never named.

 
1:16-cv-9548-GHW

Repleaded Amended Complaint/Equitably Tolled
IL explained to her what I had been through and what I was trying to do to
expose these people and in return she threw me a bone by given me some advise
and letting me know to keep up what I am doing because it sounded like I was
on the right track.Since I was purposely was being mislead by the 7th precint
and the United Jewish counsel about the who was who to file a civil case.I
decided to make a paper trail by going to representives of the City to inform
them of everything I was facing and let the FBI know what was going on even
more.

During one conversation with the FBI I asked why hadnt they done
anyhting about the complaints and the reports I was given them on all the
criminal activity of the defendants.He explained that it took time and that
they didnt work like the police.I also went to some Asian ladies office who
was some kind of political rep for Manhattan to complian and show what was
going on.During this time I had suffered a bad knee injury from the Jan 26
2015 incident and was see a theripist for my knee in which I needed cruthes
and a knee brace just to get around.

I must of went to every lawyer I found that would take a civil case and
as told the same thing by all of them ,which would all say these exact wordsl,
after finding out that the case had to do with the 7th precinct and the
United Jewish Counsel,"Do you know who they are and who you are dealing with?/
The answer would be Noj!but on one occasion a lawyer said the same thing and
when he did I came out and said\!"yes a criminal orginization",he in return
said |!"your right,so your best bet will be to get someone who does not live
in NYC to file this case for you".

I was infront of 111 Centre st when this happened and I will never
forget this moment that this man said this to me.I must of stood frozen in
front of that court with fear for at least 20 minutes.(111 Centre st, court
house is where I tried to find me a lawyer for at least 2 weeks before this
was told to me).On the side of the court there is something like a park there
where people sit ,and I went there and cried with my face in my arms.I started
praying to God and Jesus and kept thinking,"what in Yahehs creation have I
gotten myself into?What kind of trouble have I gotten myself into?"As foolish
as this may sound I once again called the FBI and let them know what I just
found out and walked across the street to the D.A's office and asked to speak
to the head D.A.,Cyrus Vance Jr.the person at the front desk took a short

message as to why I wanted to see him which I told him of what I was going
\n 1:16-cv-9548-GHW
=Bepleaded Amended Complaint/Equitably Tolled

 

through and by whom it was done byllleft my number and name and then left.I
thought about going back down to the Attorneys General's office as I had
before somany times|!but decided to go to Brooklyn to search for another
lawyer.I waited in front of the court house and asked every lawyer I could
find when I approached one who was willing to hear me out.After he heard me
out I made sure to tell him what the other lawyer said about them being a
mafia and the 7th precinct being a crokked police force to see if I would get
the same response from him as I did the other!'and if I didllwith this man
being from Brooklyn,it would confirm that what I heard was true.

His response was that what I was told was true and he even went further
to comment that the 7th precinct is one of the dirtest precincts in NYC and
has been for ages.He also let me know that the other lawyer told me right
when he told me that it was better to get someone from the outside to help me
while:also letting me know that since it was these people (the defendants)|!

I was dealing with that it would be better if I filed my complaint in the
Federal courts.After he told that it would cost me 350 to 450 dollars every
word he said after was BLAH BLAH BLAH.I didnt have that kind of money and I

had lost everything because of these people so I filed my complaint and went
through the Supreme Court.This is Exhibit "0O".Now this is the same filed
complaint that when on a conference call with Judge Woods and Mr.McQueen a
after the Judge hung upiithat Mr.Mcqueen admitted to seeing on the computer

and stated in his own words that he seen that it was filed in a timely fashions

The document that shows that it was filed 6 months latellis a amended
complaint that I had to do after learning that once again just like the United
Jewish Counsel and the 7th precinct didllI was duped and thwarted by those
who worked in the office(or one man at least) who told me that I had to put
the 7th pricinct instead of the City of New York and then I had to have
someone serve them at the precinct which was another lie after learning it
was 100 Church st that I had to drop the parers off to.

The allagations of them the United Jewish counsel being a big criminal
orginization got even more confirmed after going to the DA/!s office when I
was called by the defendants employees to go to Norma kleins office which was
on East Broadway because she wanted to talk to me.I had my set to record
because I was not at ease at what I just had found out.I walked into her
office and was told to take a seat by her as she reached for the phone to mak@
a call.My jaw dropped to the ground and my eyes fell to the floor|!I couldnt
1:16-cv-9548-GHW
Repleaded Amended Complaint/Equitably Tolled

believe it,this woman purposely called the head DA to show me the power that
they had and the peole that they had in their pocket.She warned me of not
making any attempts of doing such a thing and then told me to leave.I was

in pure shock.I went to my therapist and told her everything and then tried
one more time to talk to Lt.Leahy in hopes of letting him know what kind of
people he was looking out for thinking that he might still have a grain of
good left in him.

Once I told him that he was helping out a mafia and added in the fact
of the threats on my life and what these type of people are capable of|!all
he did is smile and say to me that,/!All that killing stuff doesnt happen any
more".He refused to help me again so I walked out.I went and grabbed a beer
and walk over to the projects to sit on a bench and played everything I went
through over in my head.I didnt put all of this in my complaint before like
I am nowl'but it all started to make sense.Right after Leahy's false arrest]!
he would pop up were ever he saw me.One night me and my cousin the same one
he gave the ticket to were eating pizza and he made it a point to walk in
the pizza joint off of Delancy and stand over us while we ate so we left the
place.This man and his officers harrassed me every where they seen me in and
outside my home.

1 found out that the attorney general at that time was also in their
pockets also.Exhibit "P" and Q will show you the efforts I made.While Exhibit
"R" is a statement from a person who heard one of the other employees of the
United Jewish counsel who lived in my building call me a nigger.I started to
get statements from people who knew me in my building and from security
guards who were told to check my home when I wasnt around which is Exhibit
momoupt not and "Vv" Exhibit "W'' is a statement from the security guard at thak
time that was there when the person who the 7th precinct talked into filing
a false report of assualt on 4/22/15 where officer McKenzie called me a
demon ,admitted to the DA's office that they made himndo it so my landlord
could evick me and get me out.Exhibit "X" is the investigation that I had
done on Luara Porschar after she pretended to a dockor.

It would seem that after all of this they would filnally get what they
wanted after 4 made an ex-friend mad at me by telling his girlfriend that
he planned on stealing her gun because he had issue also with Craig pride
and I didnt want to see anyone get hurt or killed even if they did all the
things that these people had done to me.

 
1:16-cv-9548-GHW
Repleaded Amended Complaint/equitably Tolled

With me always preaching on youtube and tgo the people in my nieghborhood
and in the building I thought it was only right to let this mans
girlfriend know what he had planned in front if him while she was here about
her gun.This enraged him but I didnt care.I left for New Jersey to spend a
couple of days with my family and when I got back this man broke into my home
and started attacking my with a knife/razor.

Once the 7th precinct came he was charged with burgarly and assualt with
a weapon and I was charged with assualt even though it happened in my home.
He never made it to see a judge and had his charges dropped by a prosecutior
who was a friend of the defendants|'while reciving some money and immunity.
All to lie and testify against me.I bailed out and was offered 30 days in
jail to miss the housing court case with a threat to get indicted on felonies
if I didnt take it.As you can see I am hear and didnt take it.

But before I got here to prison on trumped up charges;:and a bogus trial.
I was offered to have a meeting which I recorded everything.Me and Ms.Jacobso@
had a meeting.On the same phone were I recorded all the things that were done
to me and on the same Iphone i recorded convo's with Leah and Ms.Klein calling
Cryus Vance Jr.i,I also recorded our meeting.In this meeting she offered me
7.500 dolloras with a promise from me to move out of her building and NYC
and never come backi'and for me to sign a gag orderjjand to drop the civil
case against her and the 7th precinct.I had told her it was a deal only if
she called her friend Cyrus Vance Jr. and had the flase charges of me
protecting my self in my home where I was charged with assualt dropped against
me.

She was hesitent at first and went into how did she know that if she
did have the charges dropped I would move and not stiff her.I gave her a
garuntee that I would and we agreed to have our lawyers work the rest out
which at that time I had a hosing lawyer.I seetened up the pot by also
getting all this in text messages.ABter speaking to my mom who let me know
that I was fallen short to these people and to put my faith in GOD I turned
it all down.

the rest is written history with my faith in God,
that someday soon someone will see the corruption,
not only in the things that happened to me in this case,
but also see the truth of the corruption that took place in my criminal case!
Exhibit "Y" is a Court document sant from Judge Katz who was the Supervising
Judge at that time and in it -you will see. in. vthe second paragraph were she

she’ made it clear that she was awate of this: “bribe and corruption and advised
me go to the DA which as you know I couldnt because he was apart of them.

 

 
ATTACHED: RIDER SETS FORTH 2!

The Landlord and T.
: LANDLORD:

 

enant agree as of,

Address for Notices..0. 14. OLY SP
' Apartment (and terrace, if ane.
Bank wo.

   

O0OT':

tere Ob

 

oe eens steed

oe

seen won - Monthly Rent -

AE, Use) The Apartment must be used only ssa private

* as the prinwiry residence of the Tenant and for no ather reason, Ontiya party

signing (his Lenasy may-use the Apartinent, Fae Aparimentis subjectta limits

anihe number of peaple whe may legally accupy an Apartment of this size,

2. Failure to/give possession Landtord shall not be liable for failure to

* give Tenant possession of the Apartment on the biginiing: date-of the

Ferm, Rent shall be payable as‘of the heginnipg of the Term unless

Vandlord is unable to give possession, Rent shall then be payable as af the

date possession ts available, Landlord must give possession within a reas.

nable (ime, HW sat, Tenant mav.cancel and obtain a refund of maney

Ueposited, Landlord willnotify Tenant as do the date possassion is avail
ble. The ending date of the Term will nat change, Po

- 3. Rent. added rent ‘The rent payment for cach month must be paid on

the first day of that month at Landlord's address, Landlord need not give

Notice ta pay the rent, Rent must be paid din fall without deduction, The

firsamonth’s rent is th be paid when Tenant signs this Lease: Tenant may

Term. od Cy ear)... — ‘beginning . Aus CSE. ‘

to Yearly Rent. §.

Apartment to livein

be required to pay other gharees tort andlord.under the terms al this Lease.

They are called “added rent.” This added rent will he billed and is parable
as rent, together with the next monthly rent duc, i Tenant fails to piv the
added rent an time, Landlord shall have the same rights againal Tenant as
Hf Tenant failed to pay rent, If

Tenant shatl be charged $25 for processing costs as added rent, Hf rent or
added rent isnot received within § days of the duc date, Landlord may

charge the Tenant a tate fer of (1) $28. or (2) LAS of the sum due. cach
month, as added rent.

4. Notices Any bill, statement or notice must be in writing. Ifo lenant,
it must he delivered or mailed ta. the Tenant at the Apartment, If to
Landiord it must be mailed to Landlord's-address, If will he considered
delivered an the day mailed or if not mailed, when left at the proper
Address, A notice mnust be sent by certified mail, Lach party must yecept
und claim the notice given by the other, Landlord must notify Tenant if
Landlord's address is changed, ‘Tenant must notify Landlord if Tenant
fins the US. Military or becomes dependent on samenne in it,

S. Seencity “Teaant has given security ta Landlord in the amount stated

whove, The security has been deposited in the Bank named above and +

“delivery of this Lease ig notice of the deposit, Ifthe Bank is not named,
Landiard will notify Tenant of the Bank's namie and address in which the
security is depasited,

Wf Tenant does'nat pay rent or added rent on time, Landlord may use ihe

securily ta pay for rent and added rent then duc. If Tenant fails to timely
perform anv ather term in this Lease, Landlord may use the security for
payment of money |

-indlord may spend, or damages Landlord suffers
because of Tenant's failure. {the Landlord uses the security, Tenant shall,
Upon notice from Landlord, send ta Landlord an amount equaltoa the sun
tised by Landlord, That amount is due, when billed, as rent, At all times
Landlord is to have the amount of security stated ahove, ,

if Tenant Cully performs all terms of this Lease, pays rent on lime and
leaves the Apartment in good condition on the last day of the Term, then
Landlord will return (he security being held,

if Lancdtord seis or tcases the Buikding, Landlord may give the security
tothe buyer or lessee. fn that event Tenant will look only to the buyer or
lessee for the return of the security and Landlord will he deemed released,
Lundlord may use (he security as Stated in this section. Landlord m
the sceurity in any place permitted by law, Tenant's security will bear
interest only if required by law, Landlord will give Tenant the interest
when Landlord is required to return the security lo Tenant, Any interest
returned 1o Tenant witl ne less ihe sum Cahdlord isan eet tu keopr-hinnd-

lord need not give Tenant interest on the sceurity if Tenaat ig in default,

ay put

& Services Landlord will supply: (a) heat as required by law. (b) hatand
cold water for bathraam nnd kitchen sink, (c) use of elevator, if any, and
(d) cooling if central air conditioning is installed, Landlord is not required
to instill air-conditioning. Stopping or reducing of service(s) will not be
reason for Fenant.to stop paying reat, lo make a money claim orto claim
eviction, Tenant may enforce its rights under the warranty of habitability,
Damage (o the equipment or apphances supplied by Landlord, caused by
Tenantsactor neglect may be repaired by Landlord at ‘fenant’s expense,
The repair cost will be added rent.

Tenant myst pay for allcieciric. gas, telephone and other ubilily services

PH PUN BIVIEIN GE. LOAD, _

Len 218. Peor sheet HD, F.C “™ mole 0.n.:

PR I0-6

acheck from Tenant to Landlord hounces,

  

 

. . Tl ne ee

GHTS AND OBLIGATIONS OF TENANTS.AND LANDLORDS -
UNDER THE RENT STABILIZATION LAW,

“DE, INQUILINOS -Y CASEROS ESTAN DISPONIBLE-EN, ESPANOL.)

(LOS DERECHOS V RESPONSABILIDADES

19. ....to lease the Apartment as fallows:

  

  

\ 9 DoMeing SUL 7. Bi, 2O\S
| ; $.

’ Security

 

‘the Term, Tenant shall comply with the demiind at‘Tenant’sewn cost Lande
"lord is nat required to do or pay for any work untess stated in this Lchge.

Ifa fiewis filed on the Apartnient or Building for any redgon relating to

Tenant's fault, Tenant must immediately pay or bond the amount'siated in
the Lien, Landlord may do so if Tenant Tails within 20 days after Tenant
hasinatice about the Lien, Landlord's costs shall he added rent,
&. Repairs ‘Tenant nvustiake good care ofthe A
mant and fixtGres in it, Landlord will repair the’ plumbing, heating and
electrical systems. Tenant nust, Abahonant’s cost. make all repairs and
replacements whenever'the heed results from Tenant's act or negleet. 1
Tenant failg.to make a needed repaty gr replacement. Landlord may de it,
Landlord's reasonable expense wile added ‘rent, ‘

9, Fire. accident, defects, damage “Tenant must give Landlord ime.
date notice of fire, accident, damage ar dangerous or defective candition,
ifthe Apartment can not be used beeause of firear other casualty, Tenant

3 is not required to pay rent forthe lime the Apartment is unusable, Wpartol

., the Apartinent cannot be used, Tenant must pay rent for the usable pie.

~*Yaindlord shalF hitetthoiright-to decide which part of the Apariiient is
usable. Landlardoneed only repair the damaged part af the Apartment,
Landlord is not required to-repiir or replace any. fixtures, furnishings or
decorations but only equipment that is originally installed by Landlord,
Landlord is not responsible for delays duc to settling insurance claims,
obtaining estimates, labor ‘and supply problems or any other cause not
fully under Landlord's control. ,

If the apartment can not be used, Lundiord has 30 days to decide
whether to repair it, Landlord's decision to repair must be given by notice
to Tenant within 40 days of the fire or casualty, Landlord shall havea
reasonable time to repair, In determining what is a reasonable tine.
consideration shall be given to any delays in receipt of insurance settle-
ments, labor trouble and causes not fully within Landlord's contral, If
Landlord fails to give Tenant natice of its decision within 30 days, Tenant
may cancel the lease as of the date of the fire or casualty, The cineellation
shall be effective only if it is’ given before Landlord begins to repair ar
before Landlord notifies Tenant of its decision ta repair, Ifthe fire or other
casualty is caused by an act or neglect of Tenant ar guest of Tenant all
repairs will be made at Tenant's expense and Tenant must pay che full rene
with no change, The cost ofthe repairs will be added rent, .

Landlord has the right to demolish or rebuild the Building if there is
substantial damage by fire or other casualty, Even if the Apartment is not
damaped, Landlord may cancel this Lease within 30 daysa flerthe substin-
lial fire or casualty by giving Tenant notice’of Landlord's intention to
demolish ar rebuild. The Lease will end 30 days after Landlord's caneella-
linn notice to Tenant, Tenant must deliver the Apartment (o Landlord on
or before the cancellation date in the notice and pay all rent due to the date
of the fire or casualty, (the Lease is cancelled Landlord is not required to
tepair the Apartment or Building. The cancellation dacs not release
Tenant of tiabilily in connection with the fire or casualty. This Section is
intended to replace the terms of Rent Property Law § 227, .
10, Liability Landlord is not liable for loss, expense, or damage to any
person or property, unless Landlord is negligent. Landlord is not fiable to
Tenant for permitting or refusing entry of anyone into the Building.

Tenant must pay for damages suffered and reasonable expenses af
Landlord relating to any clin arising from any act or neglect of Tensat, If

partment and all equip.

  
  

 

 

an action is brought against Landlord arising from Tenant's act or neglect

Tenant shall defend Candlord at Tenant's expense With an attoracy af
Landlord's choice, . ,
Tenant is responsible for all acts ar neglect of Tenant's family,
woo Ooyplayers,.guests of invilecs, / :
Tenant is responsible for Tenant's security,
Ul, Entry by Landlord Landlord may enter the Apartment al reasonahic
hours to: repair, inspect, exterminate, install or work on master antennas
or other systems or equipment and perform ather wark that Landlard
decides is necessary or desirable, At reasonable hours Landlord may show
the Apartment lo possible buyers, lenders. ar tenants of the entire Anilding
of land, At reasonable hours Landlord may show the Apartment (a
possible or new tenants during the last 4 months af the Term, Eniry by
Landlord must he on reasonable notice exeept in emergency.
12. Assignment and sublease Tenint must nat assien all ar part of tis

L angecne cuted stl ar naet al plan 4 wantesnint Ne mameeesie

ae ae mt bee Coe ee

 

 
  
    
 
   

 

_ EO
inn ro ine OSS Sk a 07
Aa

    

re i bees are

osir2rz01 4° 34:38

aise.¢ $s. €inhteedany,. sonnan ane Tent

are 2 three! BA.

 

kp ~ FAX

. Tota os 4 se
hen

foe ep we meee ately

NT OF House PRESERVATION ANO OSVELOPMENT

* LANOLORD’S STATEMENT
Vantaa 15 of Private Housing Finance baw) |

*

Meh

a

 

   
  

. ed

"fae

oo ote
f

mee OF HG, > of ye c: f MAILING ADDRESS OF TENANT: ms

CES use. ws WOON AV |

 

 

 

t

“tang
waa ee

Ld s SRCKGL.AY...) eoege— PSR Ste A868 stork pea tae ee ——

 

 

ry fauna zie coor. woes

 

 

 

 
 

 

 

. - fe, MIS,
a ot, a ; tea " FF O88 Stewead (Apsriment 9? Room No. (erouun)
. Bide ~ ' Stata, — ate tes ", ft, .
. , rr
| Addevss Stsushod sui WUSINGE, ei celesecees TEESE eee een ca reese seteeetaseatetes og besseay Pe
2 ~ me «OD a . + a . . . wf oe
~ ~ 2 ; a ae .
7 end tate en ee,
_ SCOPE.GF WORK . . es

oy : Aepais, or. raplacemsie Work has been complated on the items marked with an IX}. Work withling we lis, Ones mes
"individu At Apartrnsins hes bien done on an ’35 needed” basie. Gecormnined by: the Offles of Clevalosec, fa

eae

 

ney

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zag dt » . __* . ,
+: oe Exterion Ateon JO) tnterlor Arexs 0 Interior Areas - + TEX) interior Areas . yi
che "y Paving «. «| Windows - 41 Plumbing Water Claser i
at. "Stairs |: Flaors . | Heat Alser. . Bath Too . sa
cute [escage Work-~~ 7 Waiia _ Boiler : A Lavatory em
1 Pointing - Calling OU/Gas Burner Kitchen Sink ;
A " } Waterproofing Stairs ‘ _Hot Water Tank “| Kitchen Cabinets ' 5
a Roof J) Entrance & Lobny Doors SOL Floctrleat wiring “Range eee
1 +. 1 Barapet - -Mallboxes | Gompscior . t Retrigorator >> . ~%OO
? | Fira Eneeang VY] intercom | Compactor Chute ae 2
Lighting (Public Areas} 4) Incinerator . oe
aremn—sing Apt. inierfor Doon De—master Metering ~_ arene
Apt. Eacvrance Doors - Fire Qlaren pea lad Tm
Lu attars Elevator ; SECLAT buy ty System po
- 2 S . ° T " “r
2 23 '
s 3. .
*. Bg WIDE SERVICE [Specify Number), oo .
2 ae Be a Ful Pan

Tiete | Fiene 3 / mm ee,

 

 
~

 

Seen

+ filifigra-

nioitassieanie

 

eye

It is projected that the post rehabilitation rent for your apartment will be $ 870.00and that
_ the effective date of your rent increase will be August 1, 2014,

We again remind you that if your new rent is higher than 30% of your family income and
yOu submitted a Section 8 ‘application form and all required documentation, your rent may.
be set at a special reduced rent that will be either 30% of your documented family :
income (as determined.by HPD) or your current rent, whichever is higher. This interim
rent will remain in place until HPD.is ready to offer you the Section 8 subsidy and this
Subsidy-is‘agproved. At that time all Applicants will ‘be expected to cooperate fully by
ection 8 application with all required. documentation, in a. timely-manner,
appearing at scheduled interviews and | briefings, praviding required.documentation,
" Temoving all tenant caused violations of Housing Quality
for workmen and Section 8 inspectors. Failure to do so can jeopardize the receipt of
subsidy. ‘

 

If you have not submitted an application and all required documentation to HPD, you will

be required to pay the full restructured rent, stated above, from the effective date of the
Rent Order. : : .

ve me.

if You are currently receiving Section 8 rental assistance from the NYC Housing Authority;

your Section 8 Status-will.not be affected:by this-rent-restructuring. Your contribution _
towards the new restructured rent will continue to be based upon your family income and
the Section 8 subsidy will continue to pay the remaining balance of your new rent. ..... .

. eee eee _— a Lo :
As-you know, the rehabilifation of 219 Henry Stfeet, has been made possible by a toan

-financed by the City through its Year 15 Program. This program provides needed ce
rehabilitation financing at jow interest rates that enable rent increases to be minimized. ~
We realize that the work may have inconvenienced you and we appreciate your patience
and look forward to’ your continued cooperation... ~ - ot te

If you have any questions, please contact Lynora McPherson at.212-863-6417,

7 Sindy, ff

   
 

‘
ahs

a "Kimberly Darga’
u Assistant Commissioner _

. .
. ve ws
 

 

OS/2IZ01A! 11:38 4 on . .

 

 

y we "Le
ra .,
* a
eo: a“
AR . ‘
Lo ! oot , ;
a on | | a
/ : ! .
The lendiotd stetes that (s)he js (one of} (the Com mptreller 2 cease” . of
; oned and

acl Ft... Corp. ine.

Corporation) the owner(s} of the buitding(st menti described in this statement; that (sihe is fully Famullar sith
the physic I condition of said buiiding(s); and afirms that the rehabilitation described herein has been substan tigtly .

completed’ nd that the landlord is maintaining and wil! continue to maintain all essential services provided ar requirad -
to be provided with the housing accommodations ingalved te the date of issuance of any arder herein adjusting the

\ maximum. ant{s) and will thereafter continue.to maintain such services,

St ~~ —“~
— = oer nie ager ms = 2 Se

 

tome
we eee

{ have read ithe foregoing statement isicluding any accornpanying documents and | hereby affirm under the ee
provided by law that the contents thereof are true of my own knowledge.

. : : _ :
| Nha L

_} flisnat peccossery thar the foregoing be sworn tajbut false ; (Signgture of Lamtigret}
. stacements nay subject you to the penaitias provided by law..

a) _ oe “Lolo Dated Duine. H, a0 i ve 19 as | °

 

 

 

 

; defines the obiligatior of rhe owner and tenant as follows: “he owner
Nay A at such dieting unit shall offer any tenant in occupancy on such effective date = wo year lease at such ront, which ollur atolt be
Snaseclis 8 SINCE 8. practical after such sent is established, whether or not the rene ivas taken or is then permnited ty take altel; ang asfugal i i

“sf such TeriapiY te 1a Figivtety lease -or eth. eptinaol uch ten ant, @ lease with 2 one year erm at eh rene, shall constitute generis
‘oe an gerier dt proceeding to evict and recover possession af fhe dwelling unit, prowded, Howe Sothatrfgsttermnig crest trey peat ee}

atte uf sel) two year lease at such rest as lawfully established, a tenant ja occupancy on such effective dats shalt tye allowed ania ete se
tn sige such deosy and, if, during such one-month period, su h tenant gives the owner written notice of an ancenttion ta teenie: sath
sananey and|pays the rent St lablished pursyant to law for s ich: month and for nny extended period, the. tered! shall mest Wer request 70

surrender the dwelling unit untibtwo months after recent of such offer.”

NOTE: | -
.} fhe Arendt Cody of the Rent Stablization of N.Y.C,, Inc.

 

 

 

4

 

  
 

 

—

cay of NEW Yor.
.wusing Preservation and De. ~
Division of Code Enforcement ~~.

 
 
 

Open Violation Summary Report - ]

 

 

 

 

 

 

 

For The Feliowing Selected Criteria: From Date - All Through Date - All, Viol Hazard Code - All, Violation Order No. - All, Apt No. ~AA, Violation Category. - ,

[Building Location: : Building Profile: — ac -

Address: 219 HENRY STREET Range: 219-219 A Units: 23 “ Ownership/Prog: PVT 5 Last Insp L

Boro: MANHATTAN Zip: 10002 CL 3 B Units: 0 Bidg Class: OLD LAW TENEMENT ERP Repair Ind:
Block: 00286 Lot: 0006 Census Tract: 201 No. of Stories: 5 - Last ERP: 12/6/20.2 \
[| MDR #: 108785 . Se NS
Hazard Violation , ‘ 4

Story Apt Date Reported Class Order No Seq No lem No Violation Status Status Dt Certification Status NOV-Issue Dt Cert Due Date Cert Revd Reinspect Dt

4 4A 04/04/2015 B 505 10660674 NOV SENT 04/06/2015 PENDING 04/08/2015 05/25/2015 00/00/0000 00/00/0000

Viol Desc § 27-2005ADM CODE REPLACE WITH NEW THE BROKEN OR DEFECTIVE WOODEN BASE AND WALL CABINETS IN
THE KITCHEN &OCATED AT APT 4A, 4th STORY, APARTMENT AT EAST .

fe a

f

4 4A 04/04/2015 B 506 10660666 NOV SENT 04/06/2015 PENDING (04/66/2015 05/25/2015 00/00/0000 00/00/C000 |

Viol Desc § 27-2008 ADMGODE REPLACE WITH NEW THE MISSING OVEN DOOR IN THE KITCHEN” LOCATED AT APT 4A, 4th
STORY, 1st APARTMENT FROM. NORTH AT EAST . . .

 

Total Open Violations for the Bldg;:9 A=3 B=5 C=1 !=0 Other= 0. v
Total Open Violations for the Bldg for the selected criteria:6 A=1 B=5 C=0 1=0 Other=0 :
For The Following Se!ected Criteria: From Date - All Through Wate - All, Viol Hazard Code - All, Viclation Order No. - All, Apt No. - 4A, Violation Category. - All

 
 

 

oe oe

W724,

frre rapnmee e

ee

[ Page 2 of 2 a
aM ClVv-14 THE CITY OF NEW YORK
4N2) DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT
jp. DIVISION OF CODE ENFORCEMENT

j
& DCE/ MANHATTAN BORO OFFICE
94 Old Bréadway

te" NEW YORK,NY 10027.

in.

, BLOGID | BORO “STREET NAME NOV ID PAGE

[2am MN | 108785 | 249 HENRY STREET. 4910311 | 4 oft

    

 

 

 

 

 

 

 

 

 

 

 

cs NOTICE OF RECEIPT OF VIOLATION CERTIFICATION

sl NAME AND ADDRESS
opaesa COIN co - Be pa oben”

“."*-[:219 HENRY STREET |
| NEWYORK,NY 10002 i i(iti‘ Ss oo. .

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

This is to notify you that the landlord of th “above referenced building claims to have corrécted the Violations listed on this form. #
DO NOT RETURN THIS FORME ALL VIOLATIONS LISTED HERE HAVE BEEN CORRECTED. .
IF ANY VIOLATION HAS NOT BEEN CORRECTED, EITHER, , /
- Call the Code Enforcement Boro Office at 212-234-7485 to schedule an appointment for inspection OR
. Complete this form as follows: . ,
: Circle the numbers of the violations you claim are uncorrected on the AGENCY COPY:
- Sign the claim of uncorrected violations at the bottom of the AGENCY COPY: .
* Keep the OCCUPANT COPY of this notice or make a copy of the AGENCY COPY for your records; and
* Return the AGENCY COPY of this form within 5 days to the appropriate borough office at the address provided above
Note: You will receive a notice if an inspection by this department confirms that the violation(s) have not been corrected.
VIOLATION ISSUE CLASS VIOLATION DESCRIPTION CORRECT CORRECTION CERTIFY
_NUMBER DATE ° BY BY OWNER | BY
10373788 | 09/04/2014. B § 27-2005, 2007 ADM CODE REMOVE THE ILLEGAL 10/14/2014 | 10/14/2014 10/28/2014
‘ FASTENING KEY OPERATED LOCK INSTALLED AT .
DOOR ROOM TO FIRE ESCAPE WINDOW . IN THE ‘st
ROOM FROM NORTH AT WEST LOCATED AT APT 4A,
4th STORY, 1st APARTMENT FROM EAST AT SOUTH
10373797 | 09/04/2014 B § 27-2018 ADMIN. CODE: ABATE THE NUISANCE 10/14/2014 | 10/14/2014 10/28/2014
. CONSISTING OF BEDBUGS IN THE ENTIRE
APARTMENT LOCATED AT APT 4A, 4th STORY, ist
APARTMENT FROM EAST AT SOUTH
10373800 | 09/04/2014 B § 27-2018 ADMIN. CODE: ABATE THE NUISANCE 10/14/2014 | 10/14/2014 10/28/2014
CONSISTING OF MICE IN THE ENTIRE APARTMENT
LOCATED AT APT 4 , 4th STORY, 1st APARTMENT
FROM EAST AT SOUTH
10373801 | 09/04/2014 B § 27-2018 ADMIN. CODE: ABATE THE NUISANCE 10/14/2014 10/14/2014 10/28/2014
CONSISTING OF ROACHES IN THE ENTIRE
APARTMENT LOCATED AT APT 4A, 4th STORY, tst
APARTMENT FROM EAST AT SOUTH

 

 

 

 

 

 

 

 

You can go on-line to www.nyc.gowhpd for more information about Pending violations on this Property, violation class ang
_ corrected by / certify regulations.

CLAIM OF UNCORRECTED VIOLATIONS
“EC IRCLED THE VIOLATION NUMBERS THAT HAVE NOT BEEN CORRECTED.

 

 

/NGNATURE DATE SIGNED CONTACT PHONE #

 

 

 
 

 

Z,)-ebed

ASWA LW LNAWLuvd SYOLS ule ‘VY

women
Neer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

  

 

 

Ld LY GBIVO07. N HOLD) SHLNI YNIS Lv SLBONVA SNLOSdaO MOIONY ANVAT BHL wlvdse BdOO tidy e207" Le § 980 /OIA
pooo/c0I0 9000/00/00 _g10z/E2/S0. gLoz/g0i70 QNIGNAd = $10z/90/70 LN2S AON §290990% 62S a G40z/vOIv0}
sv LW INSWLYVdY ‘AYOLS WP ‘We Ldi/ LW da1vo0 1} .
INSWLuWd SYILNS SHLNI JALOSSSq HOLOALAG SONS SHL ZOVIdSY UC UiVdSe 3dOO Wav S¥07-22 § 98aq JIA -
pooo/00/00 gtoz/sz/SC _ $402/90/70 QNIGNAd $+0z/90/+0 IN3S AON ~ 12909901 ZOL a GLOZROMEO ER men.
t
sa LW LNSINLYVdY ‘AHOLS WP “We IdV LW dalvo0 LNSWLdvd¥
Su1LNa SHLNI DNISSIN (SSO ONILOSLAG JCIXONOW NO@YVO SHL SOV Ids HO alas “INH }'9v0Z-22 § 9ST IOIA
0030/00i;3 0000/00/00 Ssyocezi¢ «= SLOZ/OC/¥O ONIGNad = $+0z/90/¥0 LNaS AON €Z909901 COS g S.LOZ/POKO WR?
a 1 t
Usa LY INANE SV 'ANOLS.UIP ‘WY Ldv LW d31V901 INSWLuvd SUILNS SHL NI LAOHONOYHL What ONY STIVM
a3Y SONIISO LNA MVd3d SIHL JO NOLOVASILYS SHL OL INIVd GAYO1N JLHONM HLIM LNivd 300° WAV €L0z-22 § 988 IOIA
HOODD/OY0O COON/OO/O0 gbOe/verd SLOZ/GvO SNIGNAd = sbO7/90/¥C INAS AON 02909901 95S v gLozeore We BY
iq joatsuley §—prgy HED a1eg engU D 14 Enss| AON SN}O}S UOHED'YNNED 1g SN}EIS smeig uoHe|OIA «ON WH = on bag = ON APIO seid papoday seg ity 42S,
UONHRIOIA plezey
- AN NADIOON) AY Aud NUqsvs ysl mi : TaVHOIN| ——NIAVTS, ~T"B5GH LSSULS AUNBH 6+ yiozoionttSCS a0.
bees ee fee ere ee et decree ee en a ree tee eee me teen ice ef ene a eet rte MT ee cane ae ee Ee TTT TT cee eee ccna vee nee boc ce eee memes sere soe fant
MAN NATHOOUS AN WOR NUALSVa ysl, | 7SVHOIN NIAW1S, INNSWESVNVW MALS 7102/20/01}, INSOW OD gras
| AN HOA M3Ni YMaVvOUE LSV3, gez) ts S*é<‘«é‘«N ON NIST BAGH LASULS AUNSH 612 PL0Z/20/01! oe
ai i " vst) As 10Ve JA0H LIIULS AUNSH 61g 7102/20/04 che
5115) TI, “—" "SUEY JOaIS. “ON SSNOH|QC ~ amen sigp SSC SEN yse "TS yeZiUeBIO ayeq if ae
| plea Ise ad

 

bo
fo:

!

 

woneuines PWOMEATSIB

 

an ee ee Seer nee
S8Z801 -# YQW ~~]
ZLOZ/OLIZ) ‘dys SET G :SALI0}S JO “ON LOZ sj SNSUSD 9009 307 98Z0°
\
| A ipuy wedey dua LNSIWENAL Mv G10 ‘ss2i0 SPid 0 ‘SHUN €:09 Z000} :atZ peTYHN
GLOZ/OL/P0 “IG Asul ISBT Ad ‘Bo1d/diysiaumO ez sien 61Z-64z ebuey VASULS AGNSH |G
-- 1UCyed

 

rajjoid Gulpying
psezeH IIA ‘Hv - 820 yBnouus tv - eyed Wold ¢

1) ONRIOIA ‘Wy - ON IOV ‘II - “ON JOpIO UONRIOIA ‘IV - SOD

jloday AreWMUNS UOHe[O!A USdO

 

liv - “obey

JO UOISIAIG
Huisnop4 JO juawpedsq
3 oul

yUaWsoOjJU SpOD
yuaudoieneg pue UOHeMASed
OA MON 40 4

i

 

BLO payoajog Supmoltos au.
piensa aac 9S arin cA ATS ULETh AH ce pene nent

 

. This 16 & hate. Nine tracdure of the \wterna| ce
a Aan Raperts, shah gel Seek Underthe Pq and
: wads. Never VavestNgated 0074- or OO Com . . i
cn Show ing, \ow the Ontte) Jaursh Cavunse| Henry St hoses Ce
use! @ who le Precact for Ts he 3a) hatmasment

binds

  

Nea ts / ang Terrors We WMBANS 4.

DOD Wye

 

DOM ~\~ yal

iy som 6922

 

 

 

 

 

a Ns] ~ A019~ 3072

lol 4 ~201¢ 3.2943
MOBY ~ 2014-3559) '
ote Jandy WIT -GAIIE ~they hao Sint legal, kien door with No. Qerest

Gg c No Warrant,

— Feb- ‘} 01-6 UB

march 01S~ OF LEI
July 15 015 19653

| Hog (a 2015 ArG/b
(Dept lg 2015-27279

 

 

 

 

 

 

_esigoniamrennesterstenens

 

 
 

 

aljes ueUASsY Ue JO UOHONISUODeL ‘SUBIDISNI

uaym “BUTS & YIM Bus st soeyed ay
“qseoj leas oy yt ‘yiesp s,
IQaN Joye siwok €7 “GEG SI sep aujz,

S “(OT © sans pry), Apuo
Ul dq p[nos farueC] Ivy] 19ej sy} soUDy)
ofAqeg ur Bury Sure sezzeysjog uos sty
UIABS] “USTOI sty UT AyIBa BIqeIy 0} paimez
ing ‘woldqeg jo Sury isey ayy sem (og
£S-9SS) smprucgen, “Buryesds porns

ISWS} S AVZZeYSIEOg S

“posy Aq
XY Stun Jo poliad payuny ‘aiuyap e sem
poytoedsun st jarueg ut araymoasja sev
SY oul] JO YISUI] ay) 2(9]) samt) UsAag
‘BUTT ay] Uo souengut
IMBC] joayar Avur yetesy pue swyesg
O1F SoOYDS atl ise-pE pue ¢€ sass,
“SIXO]
fe1OUe WOT] UMOUY JOU ale IezzauUpEYyd
ISN. JO siv9h tale] ay Jo squaaa ing
OOer yeroyjo Areloduiaju0o ur ssauyyy
suleys ATsurulsas B YONs 01 aoUIaIayaz
» puy 0] JOodxe A[prey pinom suO
_[SUINJoI UOSeal STY por) on auo ay
SIOM oY se pue ‘pur sTquiny Mou sty
Suidop aul ur yIOM Je ST Pod 184 (IO1EM
SSE13 Jo 1391p B UO BuTAT] pue ‘s100p Jo
HTtUBOT :suoIdUIAS ates ay) ATasToaId
Hqryxa aaey sluaned arsym ‘uMouy
SOSBD IOYIO) ‘JeuNUE Ue 9q 01 Jas
UTAaT[aq ‘elURUL ared B YIM Uayorns
“OOIAPE ASIM Ss JoIUBC] SopTIIaAo
Pnosd aq 01 Butyouros auam ATTear Aaui
~ ABopOaeyoIe pur) siwsweasryoe
Ur oprid s8ury cyl ing ‘Tt sury
Ystm lou ssop oy Jey Avurstp § Jaruegd
FespD SI IT (9-9) Keme 1ysters
2 01 ulin, 14 saop oy ‘yjesunry,
Jeyl Butsuas sdeyiag
AYBUIPIOWNXS sy
y Jezzaupeyongean

 

; be “Ua ay] 908

 

JEZZIUPBYD .

soop uedo ue puedo uado ue Uli (systIg
suryeq Joy <{qeqozd) UIE]. @ (9). cova yy
"saturie AUB UT paaias

SOLIBUDSISU YooIED pue “peaidsaprmseiom
SOTUOTOS Yooigy ‘sw s Jezzoupeysnqan
210JOq P[IOM ay} Jo ized sty} ssosoR peasds
pey saouanyur [eimyyns yasrg mq ‘uer
“welodosayy aie saafesuray) stuounnsut
SUL 'SPIOM YIII£) [[B vie asau} :(worwsssA,
psepueig possaay “s) diey ‘wosray ‘aaAry
‘uoneysued

‘paiepdn 10 “1a1e] & st (pz UO 9a8) uonses
oleae Ty Sty) ley] aq Avw it Ig “Aoeursidns
UeIsIag JO potied ay O1W! uO paary ay pure
‘Aep Sty ar0Jaq uMOUY a73oMm Jay Swoy}
posn savy lou prnoys yatueq Aym wosear
OU ST d10Y, J, “TSTUBC] UT INd90 YOTYM spi0OMm
UeISISg PIO JO Jaquinu & Jo au0 :(Z) demeg
‘diysiom 0} payjeduros st Bury ayy ulesy
‘Woyl YIM ory oy YSnoryl payyem any
aXT-pos ew puy ‘woy) imoqe Zutuinq jo
[jours @ se YOnu Os JOU YIM INO ouTeD Ady}
Inq ‘spuog UMO HEY? YSnory] pauing pue
‘ur Woy} Suny oym dsoy? patty sourep ayy
‘JUdAd OY} UT (YT) WY Uap tou [IM Ady}
‘ABUL 1eYM aUIOD ING “(LT) [7102 3y jt mouy
jou op fayl fyeap ayqrisey e wo way):
JOATTAP 0} 27g” SI pory MoUY Adu T, ‘asturoid
“tod 10U j[]IM suoTuRduiOS s Jolueq Ing

 

‘aoejed s,quayoeuuas
40 UOH}BIODEP ay} Wot) ‘SBE, JeAIY au} UO Yes
2 WOdJ anjels jessojoo B Bulpue seaejs jo shuren

                      

 
 

 

. a id sew
Jexaaas wr uoLeTndod ay} Jo xTuE DTUTIA ot pastrerp Aestpes ayy, ‘punojoid sem
eynsuiuag aug Jo dn-ayew ystnsuy pue stuye ay} UO SUONRISIU OU} JO Tala au I,

fymvewem] “Amnyuao YUTU aU} Uy are7s

DRAITY U3 JO SUIPENOJ ay} [YUN Wotlaja JUEULTUTOP IY} WO} 01 tpseq ou pinom
Aayy ‘epquial ayy uTEpIM yusesd atom saris ueadoing-opuy y8noy L snseone 5
(PION ayy wos Aseudp spn, e Jo dryspsopi9ao ot 0} Aanquas yyuoags Apes ous
ur paytuigns win) sey) UT Ady, ‘sTeZeYY] StJ—SJoINJUBApe UeIsY JO qin TOGO
-ue yd Jo Auowa8ay ayy Jopun passed sajdoad jo aquin{ 2 ‘saddays aunuog ou}
UO '(96¢ *d a98) Amuso YyUTD oy} UT sivdseyy DIpRLIOU 94} Jo uondnan au} Thun
aoeyd o7u qe} JOU prp MesBif ayy Jo sdatd yse] OY], ‘paytroumMdop [Jam JOU Iv $3s0C
-NO DUEUIIDD ay} YM pue siVay oy) TIM sajBsnys Toy) pure ‘saornos Axe1auy
PopeAd [[NS SA[g SY, “SLINJUSd ddI4} ISOUITY IOJ poAfOsar JOU sem usseq aqnued
ay} Ul UOIsNyUOd ayy ‘saBy eC ay JO spotted ysaxyzep ayy Jo 9uo UT sey ay UY
“SaTeAA JO Sassou

-4SBj 9} OFUI SuUOXES-OpBUY at} 4q ypeq paysnd aiom SUOMI aD ay} ‘aymasyy

-kuey lig 2n[95 Jo suOHEpUNo} dy) PIE] [feMUIOD Woy s}aD Jo won v ‘ported
DUIS ay} UY PUBPODS Ipsed JO suopepuNoy oyy prey ‘Siig eapeu ay Zunesniqns
dq ‘pue etuopayeo JO spuelysry ayi 0} payessiw ‘s309g oy) “puejary Woy ajdoac
onj2D Y UOISeAUT tHOY andes a1aMm Ys] oy} AJUC “UresIg UT pa[[esIOo pue [Nee

 

ul padurems alam si3D at) IsapA dy} Ul “UONOU! Oy payunys AQuenbay me 3
‘paquosqe JO PAUPYMIOA JOU sem uonejndod Burparaid ays ay M ‘smMogystat
wat? je Joy stionedydiar snoties pey soqiy juesiur ou) Jo tustureuAp aq, |,
, ‘aqnueq oy} pue ears ay} ‘eaeiq ay} JO aUaNYUOd
afi Ye UOIAI IY JAAO YOO} SqJag ay], ‘sAUdAOTS se UMOTY suTEdAq BALI] joan
ayi uo paqas yorum dno Jayjouy “jseoo uenewyeq ay} pur pars Joddn ay}
paztuojoo “‘puejog UTOYINOS MOU st JeYM UI pauONuoUL IsTY atdoad e ‘syeo1rD ayy
“909915) PUe[UTeUI Jo Jsoul pue ‘[NoGanwu] etMopscey] ‘ele3ng “eLAT]] 2ZIO1Aeyls
0} atam ABUT, ‘a[dourjuejsuog 0} oBats prey Avy} OFS Uy ‘soo"]d Auewl ur aqnueg
ayy Buissor> ‘Arnyued Y)XIs ayy UT attdurg oy} papeaul sae[g WsoyNos oy
“JOYJOU! SATILU, Tay} sWI0Iaq 01 seM YIYM “eBlOA ayy jo suis
0} d1aM SURISSNY dq} ‘VINISIA IY) JO Bues sajog ay} JI ‘sUeISsNY pue suBIUOTINY
UaeMjeq UOISTAIP Jae] ay) Ae[JapuN yey) saouasJaaIp payeetd syUsteAoUl
jesngiues ayy, ‘e8jop saddn ay} Jo sysai0j ayy oyuT pue ‘AJOVIIO} MUU] pue
oanyegq oy sodarug ay} wo ysea pue you posour Ayjenpesd savjg W19}sS¥9 IHL

(puris []eYS THs purfog | ‘puis yeYs [Hs puejog | Burmoy sdoay
ays se BUOT OS | ‘PURT YsOg ayy ssoIDy | ‘PURT YSHOd up ssoIy | SMOL “EINISTA OUP SMOpI)
: “OTUISEZ IU BYS]OY

‘oTUTBEz a1 BYSTOd
audid piodop *
‘qruteiy fonjsjod og
suupery farysjod og
arudyd ‘vista atudy

$
See adOUNnd dO HLUIG FHL ‘i

cm ee wnt

 

   

 

SURTIOISTY SOUL “YTYs ayi SurziaBo2ay ‘o10ys 2nUOg ay] pue aqnurd JaMoy ay}
UO Inq sUTYY ayi WO you Axy sisoo [Te Ye papuayap aq oF fauoy ayy ‘ApButsvazouy
‘eluaulry usa ‘eds Qdd8q ing ‘eouy io utedg 10 nes lou alam suiaU0D
SdoJd ua 9y} 0} ysoseaU Ak] YM sarutaoid aU IOUT] eIsy Ul pue sueyfeg ay
ur ing Ayeqy ul you Aey puepreay ay) Quofasuay ‘]Jem se payrys santord yeontjod
Ing "paonpe.s AyqeqAaut sem aridura ayy jo “AUNT, ayy SouDUOY oT “oyesieyo

sy posuey andug uruoy ayy ‘sniodsog ayy uroxy pans ‘spremulo of€ utoig

   

299-O€€ ‘WiniJuDZAg 01 aULOY WoL sasidusg ay f,

‘payoenoid Aynyured
SEM YHIG OY PUe ‘siUata[e as1oAIp JSOlM ay} WIOI] paaTaouos sem adoing “(ogt
“ese dd aas) uorgija2 mau e Jo siolirem 310M ‘SYN, 94} pue sIOOW] ay} ‘s1ay}I0
OM], “(8-96¢ ‘dd aas) speuiou ai9Mm ‘spo8u0W ay) pur siedSey 34} ‘aIOW OMY,
“(€6z “d aas) srapies-eas alam ‘sBiny, ayy ‘sdnoz8 quer8iw 19}£] day asayi Jo WUO,
‘ayazduoo sem adoing oinjny ayj Jo uorneindod d1seq dy) [|e a10Jaq uaddey o} pey
suonerstur 10(eU aTOU aay 19K “parNd90 suoneznyeIsA1 jeoos yueyodur uaym
jurod aul sem ‘paaput ‘Amyuso yyYy8ie ayy, ‘wrayyed BUT)SET & aAaTYOR 0} sutuursaq
SeM P/NSUTUA IY} JO JURWa}es STUYIa ay) ‘aIoJarayI ‘AIUD YIYBIEa ayy Ag %.
(eter ‘d QI] xipuaddy
99g) “sadensuey soars uazop e jo sBurids-fam oy} pue ‘sdnosd onsinsury
MUOARTS UTLUT da1Y} AY} JO UOTINJOAS ayy pasernooua sais ay} Jo esiadst aUL
[Nogamvw] *Aitind stuya, payny
“Ipun 0} WUTepD ayqeuosear Ae} ued UOKeU UeadoINY WLepoU ON '399015 JUALOUR
JO squeyqeyur oy} Jo Juepuassap d1UYIe DaNp e $1 Y9d15) UTOpouT ATVAd yey}
UOHOU ot} UeY] pansqe ssaj st I Inq ‘uoTeIassexo ue useq aaey ABUL STU, * SUTIA

 

Nay} Ur pooyg yaax5 any jo doap & Appiey WIM “SARS pue SueruRdiy pezitsypay
Woy papuarsap Aja8re] sem sawuT Wapour Jo UOTJeU YoeIF) ay Jey) panBre ‘Aep

 

Sit{ Jo sysoIH ayy isprure eumnesy dosp pases yatym Srom s,1aAvIouNpey ‘wonusne
S}our “(SEgT) uaysaiisnany sap Sunyassiug ap saga WI “(I9QT-0641) JaARIOUNT[e,]
qnye{ “rejoys uereaeg ayy Aq paourape sisay3 ayy Ing ‘UoHeoyr[durts.2A0 Jo Lem
aq PINoYs aUQ ‘paziorarys Apjred 10 AToyM potiad v 10y a1am ‘asouUOdojag ayy Bur
“PNPUT ‘svare PeIIANs Ng “Ie|NIeUIAA ay} se “OUT eISy ur ATTeDadsa ‘sazeyd Aueur
ur pue asensury yeloyjo ay} se yoq ‘amdurg usayseq ay} ut paysisiad yaar

: "yno padim Ajajajduroo sem uTyey a19yM
SaOUIAOId URWUOY-Xa Je1oAas Jo aUO sem WIETIG ‘Jayyesoye ysDyuely WueWIas
Surjeads paddojs pey aouery jo s8ury ay) aum yoy Aq—€rg wo sayep ‘WyeEO
BIMogseng at ‘2urUloy, Ul 1x9} IsarpIea ay, ‘guia vj 03 vUISaL ‘aUID 0} pasueyo
JOULD “104 3] BUTEIAQ Xay ‘sau ‘auuOg ‘Uog spIeMO} PeAOUW spuog ‘Uinuog ‘Uunuog
‘poddosp a10m suorxayur pur ‘suone8n(uos ‘suorsuapep uney PIO ay se paatoaa
SULOJ-PIOM MAU PUR IeUIUIeIS MAN] “Paddle sem YOvory wrepour Jo AEA qe
~2tUBOI01 v a1OJaq—(YJUIa}INOJ) Yous] aPPpIY “(YpUaAa|e) your PIO ‘(Amuse

a

Wyse) —saseyd jounsip samy y8nosyy passed ines) JO zupiuo0s sepNoeUIEA

NET JeSqna ayy ‘Yousry JO aseo oy} UT ‘MOTs AzOA 219M SUOTISUEN onsinguly yy,
odo1NO gcz

Ado>
 

 

,
Le

 

 

 

 

 

Buuing ‘SqeY OYL sulebe LuniUeZAg YA Yas} pare Ajpeseuab eLBZeUY
‘SOlNJUSI Yjuiu 0} YjUSASS eu} Ul UOISUeCXe Geuy Jo poled ay} Bung

P UPE} USIMaP OU} SSay
-O1d WY} JO {Je PUB’ BUO jUdJ@BIjjaq Alea B '9qI4] aUO SI BIBU} ‘URZE SBAjas
“WU} |]29 PUB soe! YSIUUNH B ale OUM ‘Bobey pue Bog jo spuR] aut ul 104

“798 UL BI]eUdIsaAA UL Aantod
ye Sum ‘sureynby jo sewynsiG yuouw sy} o} UMOUY Apeauje sem UI
jNg -seoinos YsiMaP Jo ‘OIGeiy ‘aunUeZAg A1eIOdWa}UCd Ul OYde OU SpUL
‘A[DUISLGINS ‘UOISIBAUOD Sty | ‘UOIBHia4 ayes BU} apew pue wsiepnp o}
P@}ISAUOD SJOSSBOONS SIY SPIEMJA}Je UOOS BWI] SWOS |Ng ‘WE|s| paydope
flosuiy UBYY BUI /E/ Ul PUB ‘edUJAOIJd Laises 8y} LUO. SWUTISNA) UBL
WO, UMeIP AjaHiey sem Awe Jezeyy au] ‘soBpnl yeunwwos umo AOU}
Japun paysiinoy [je suoibijes ueBed pue ‘usimar 'uelsuyd ‘wisn

‘HH W-ASlYy-mooes5-BUUal A-Bingsuebey jo aul] a4; Buoje dojeaep
0} UeHag 9jnoJ Bped] PUBLeAO UB AINjUSd YIUS} BU] LH PUR ‘(1Gg ‘d aas)
JOYLUL UBBURLBUPS|A| SY} 0} SBAB|S ARIS fO Jaljddns peuoipe. ay) sem
}] SOULIE/O} SNO{Hi/a1 S$}! JO} Pue SoseWWOD S}| 40} paWe} sem BLBZeUY
PSUNUSPIUN BUO PUR ‘OIUUL4 BasUl ‘OIARIS AlJeO|UYTE a1OM
BO4Y} "BUOZ JSOJO} WSYOU 94} Ul Sagi] Areingi] ay} JO ‘sueHing eBjo, ayy
JO SUOISIAIP Besyy pUe ‘(suBADeYy Binjnj aU} JO BOY) S}eUOG ay} UO BIPEAST
JO JON | ‘BURY BY} LO iNBoug ‘(s}UBPUBOSAp $ ,BII]}¥ 40 BWOY) yeINS Jeary
BY} UO UNH pepnjou! salouapusdap Jay1O ‘apesy Bas yOR/G au} Ul aAiOR
Ayunuwoo ysimep Buds e passassod }| pue ‘sed ayy uO ‘QOYSIBUR]
Wiepolu "Te|iNYg Wooly pani sem jj [SosaNosuaNs] | snioydsog au)
JO WopBuly, O}SIUe!JaH JUs!OUB BU} PasanbuOD pey WN} UI OUM 'SY}OS) aU}
jO WJBO1 BU} Papesdons pey }| ‘Sdapendpeay mau siezeuy sy} 'BaLUD
Ul 4H1Z]04y SBM JURLIOUU! JSOLU BY} He} Aq 'sWOpBUly JUapUadep auy 1O
‘sugouibue auljuezAg

1 Aimyudo-yjuiu Aq Ying stweu ewes a4} jo Aj! eUC}S B WO. palns sem yj

‘puaq eBjOA au} Jo SM 'UOG JAANY BY} UO PaujUao SEM JAYIeS “UBISEIN |
Wop UOIS|NXS say} Jaye eBnJes Jala s A\seuxp au} useq pey yale]
JOAlY AY} UO JapuBWes “(UAS}eS| aiN}N} ay} Jo a}is ay}) eB}OA 18MO7
BU} UO II} JOUNY JO Sai}19 UM} BY} LO PasjZUd SEM ‘SHIeEMyY ‘@dUIACIC Jalyo
ay ‘Seguy Aseynqij} uarss pue ‘swopbuly juepuadep usnas ‘saoulAcid
Jediould 8844} 1900 pains UeYYy JO UebeY JeZeUY aul ‘sejdoed joefqns
8}! JO AO}JBA OU Pa}Byes BUBZeYY JO UOITEZIUeBIO SAITeuISIUILUDR ay]
‘SSAA Puke JseQ UaaMjoq
S}OB]UOS SY] U! B[OJ FeYA e PaeAvid 4 ‘Aly JO AeFSOPAAS BoULAg AQ poland
“YOO SEM YH USUM ‘9/6 0] “BUYIYsYy Lo AlseUAp ONIN | auy Ag 4800 Uayel Serr
H USUM '0G9'9 A¥ LUOs 198A 'SIBZBYY SU) JO TeUL UBL ASY@AOILUOD BIOL o
besnoie sey auou ‘ule|d uBadoiny ay] Jo suujess yusisues] ey) |e 3 LL

 

Nee

&
Xs

 

 

 

oor1yo / Oe@

Abor

kes

 

“ Aqel, 10} pom Ysyjog Jensn au} Ts si 4ys07M4 ‘sdyy
DURUIC] 94) UT SUe{A DeIg, 10 suNpoWany ay JO pueT ayy ‘BMpePEaoIMEP, pue ‘BURWIOY UJOYINOS
ul Bry eye mM “eluewWOY UaYIZOU UT IOUT BIDeTRA ‘Apessayy, ul soley elyeTeA “elqias ul eRe,
PIO—serypeyE A JO raquinu e& O} ast BART 3] “UNJET] 10} PIOM DEUOARIS PTO ay) SE UDOTM, JO EDRTA, x

“URTURWIOY Ul VI) SPIeMOA ‘YDUILY UI
asad SpreMo}] ‘ueTTeIT pue ystueds ut aspod spremo) paytip vajod uney ‘ueluEWwoYy
0} asan8n}IOg WOIJ—SsUIOIPE aJeuNeI-oau pazizaypmog jo Aaaq e& OWT UMOP
uayoig Ajpenpesd sem ‘oidurg wioysapq O12] oy} Jo eouRy ensuTy ey useq pey
YIYM uyey esjna sy, ‘aensueyl ur poyayor Apqeyaour siom sasuey suysg

« PAUTeUIal ‘syIeTA,
ay) Surpnypoutr ‘sajdoad s1uoarys-uou Aueur Joaamoy ‘spuepUIOY sTUOARISG Mou
ay} UID, ‘suRyTeg ay) Jo osye yng werd UIIYIIOU at} JO 10}9aS IsaB1e] ay} JO AfUO
JOU [OI]UOD aaIsIoap YOO, sajdoad oruoaeyS ayy, ‘poyesBi pey s9ye] Vy) JO sour
DDUIS INOAR] $_JOLUIOY 9Y} UT ATeAISIOAP PaYlys Saquy WULULIaD sea pu ITUBUIED
ISOM UdaMJoq sUeTeg ay} ‘AUBULIOS) Ul ‘sIapuRTYyZIY INJ9D ey} pue srapueTMOT
MUPUIIL) ay} Usamjaq paplalp sem (pueyoOIS) BrUOpayeD ‘yINOs pue ‘ama. 4sea
dy} Ul MUeUTIAL) Jsam dU) Ul S[aD—SseNTUNUIUIOD JOUTISIP OM} BuIAvay ‘pasejd
-SIp 10 paqiosqe Joya sem uoneindod ysnig-ourwoy dy) ‘urelIg Ul ‘yVJ0U ay)
ul JUBUIWIOpaid sem Jey] GUoUaTs DTURLTIAD BUOI}S & PAQIquIT syseisy puke sorery
-O}9D poziuney] ayy ‘o0} ‘AjeI] UY “Jsam-YINOs ay} Ur IYBIT Ysea-yQIOU ayA UT AARaT,
—AR]I2AO BURUIaD UdAIUN yng JoBUOIS B poATadaT SURTUOY-OT]eD ay) ney
U] “MOT[OJ 09 SIDART Ystmal pue YsrIOOW] JURWOdUIT YM—soTURULIAD Jo UoTIafuT
JURIYIUZIS B PoAlOdeI SURTIOQ]-OI]9D pozuUBIOI ay) ‘afduexe Joy ‘ureds uy

“SUBLIEGILG-Xe PIZIULUIOI-MUas pue SURLIOY-xX9 pazlreqieq
~TWas Jo xIu xafdusoo asour sey e Aq pariqeyut sem IT 002 10 009 Aq “suRLTeqieg,
pue suewloYy, UsaMmjaq paeplAIp Aza] UsEq peY e[NsuTUag ay} Jo UONeTNdod ay}
oor av urJ] ‘sywarparZut ysoay Apayetduros paonpo.ur syied ats UI pur ‘saryUNOD

 

“euezeuy tuo) Bul

“OD '}ISBG 1S JO, PEM Adu] ‘puRldeq wo syi6 Bulbuig snej> Blues 404
SLU} SELUISUYD 2 HEM JOU OP UdIP]IYO '8d8el9 UJ ‘UO SOAI| BUeZeUY J98)

‘panjos Ajjn} jou INS St afzznd yezeuy su 2’edoung

jeijuag ul Aimar Azeuayusy jo Apog ulew 9y} yeBbaq suezeyy ysimer

quesBilu yeu} pawyefo 'soz6, 94} Ul Bunum alssoy unyy ‘sepyeuey

Usag PRY SIBZEYY, BU} YEU] PSWE]O (p/81—-GBLL) YOIAOMIIY WeYRIGYy JB]OYOS

SIRIBY 84} ING | SMef ssyej, JO Paeysed, Bulueaw vezweW siezZeYYy SU}

pajjeo ROWLD JO SePeyey SU ‘Ye, aul JO Oley e Se URUY JBZEUY BU} Paz!

“Bap! ‘opajoy Ul Hum "(Lyi L-GZOL) IA@IeH Yyepnp “wslepnp Oo} UOISJaAUOD
$ BUZBYY tH SSta]U! @SUSLULLE UMOYS Al/eINIeU SABU SURLIOISIY USImar

[,sAx] SjOUM B Se STEUeYY BY} 4aAO YOO} AyqIssod Pue ‘Aaj pss9}

“SBLU ‘a}NOI Jadaiuq--oijeg ay} dn pauado sueiaeulpueos ‘wa BunyiA ay}

 

 

 

LEZ TdOUNA AO HLYIG AHL

Adexy
  

  

  

     

   

                 

    

“Uaddiyssom ®& 40 jalyay

ISB] B sayeu praeqd ‘siead 3yi Jaao Aq ind
sey ay [[® 0} UoNIppe ur :67 JoideyD
‘(QE-ETZ S191
-deyo vas ‘7Z) sonmp aydurai jo sisiy am
JaAO spuBy praed] SOUT] ORS ay1 ry ‘aToRU
-I9qB] dt} JO UOTIONNsUOd oy] JO] sosopy
O01 Usars uroned ory SurmoToy ATasoyo
‘HOATB-POL) Si UIBIsop WT, (GI-1T) oreo
sty 0} ajdusai vy 0} sueyd ay Suniuwur05
ai0jeq (OL 6) ad1eyo uweayos e wy SoaTs
pus (8-1) s[doad ay? 0] uos: sity. slitasaid
pravd “(C7'6Z 998) | SSurT ] jo eye

L6¢ / SE IOINOYHS |

. -OJOS syrwtu -ATquresse o1jgnd yeursoy

Aisey oyidaie ‘udteuoi0s perouyo s stt0ur

eS oe
JO} SUOHONASU pues SUuBId ‘uoWOIOS
0] sessed yuswUulsa0d oul 6 - 8z

‘ayant yeIoWgo
OF ST puoly S$, BUIy, “BLEST Jonuresg 7
‘uOT[JEqar $s WuoTesqy Jo Alois aul UT Jeadde
yiog teysnpy pus jaydoyiyy :€€ ss190Q
“SUOS S SUTY dU] OF
si0iny 319M Jetyaf pue ueyleuol 37¢ asso,
“SNSUd9D OY] UT paluNod Jaasd
D19M PUB SOIAIAS AIBITIUT IO} oTqrStya jouw
dIaM Sot]uUoMI-lapun :(¢€Z) Ayuan}y MOTOS
‘oinqpnos
jo qouesq sepnonsed e ut Burziyersed
yors ‘saielsa [eAOI ay) JO agieyo UT ssoy,
IST] [€-97% SasI9A “(T] Jaideyo das) our
Aiystut, Jo prend jerods s praeq wol
SUWIOD SABY O] W9as SJaTyD AWIIB SATOMI TTY

S{EIDINJO JUSWUIUIBAOK pue SsdlAsaS IAI

‘siapeel jequy ‘saspueuwos Auuy J

"JSBA JOM
— eM Jo sjtods oui pue ‘atdoad oy) urol
Saxe] pue sijis—satinsesn a[dural oyy,
soydoid poidsur ul siapeay, atom SUBTO
snur atdursi 34.1 “AyTeIouas aytT petoos
sem Ti se ‘drysiom ysimof Ul yueyzodunt
M TROOA pu [elUatINsUT YIOg ‘OISNY]

pue sia] ‘siounsees aidwel, Ze-0Z:9e

  

  

saad atqrg ysi[suq MoN SumoUY 10U
st geqied, jo Surugow IY BE. astaA

‘aSNoy-s1OIs pue s[durai ay} opt
no prend uo sugni oye] 01 oJ9Mm DSO LL

SUBIOISNW aul GZ

         

‘CBOE TZ
NWUIES [ 99S) Yop WoTOTA & Jou se
“pusosop may) jo Aureus ‘suos $ TP JO SUIS
SI] Jo asnesog ‘sioquINU peonNpar ay} 1OF
Unosse Aped Ieweyll wo pepusssep
Sem ApTUEy SATA WY] IVF Yl tp SsdOA
‘OT Snomtaa’y aes :(7) HYIGY “qepeN

‘JOT Aq poptoop sem
Jopio ayy, “wok B SYM OM] JOF BurAIOS
Yeo ‘saoyrzovs atduray oy] JO a81eYy UT 3q
01 atam sysorid jo sdnois  inoy-f1U9M J,

                                  

sioyuel aus 6L-1:97

. ¢
uotstaiodns [euosied pastoloxa oy aoe
Joao ‘sluawesuBie oy] jo ied sry) UT
WSIep yetoods uayel aaey isnw “(TET
jenwes Z SUCSTIOT januresg ][) uetorsnut
pallnys & jjesumry “praecy “(g) aoRyd yenbe ue
oreys oye Jidnd pue rsyoray, ‘aotasos
ajdusai ay our au0D IW saop sMieis IN:
"SUNJeSg OY UL powreU sxe Aat] isnourep:
ayi issuoure 19M UNYINpef pue ueWweH

‘ydesy “(e1qrg ystisuq mon ‘¢ ‘1:S7)

SISOUG [O SUOISIAIG 72

5 SISO PUB UOIRY JO s]uEpuso
A WIBIMIY JO SUOS dU] sE€]T BSIdA,

      

 

 

       

 

 

          

‘94 Kinyueo ulg ‘ysiwayo
12D WO) ‘suBIOISNW jo jayjar AresoduiayuoD

‘OZ 2q pynoys 31 pareyd
-WOD SBM s{duse} ay] 99U0 Ie} petepso
pared “QE weeq pry, aAtJss 02 Pol
SWAST: & OTM TE a8e au) es
*s}saTid dy] JO DOUEISISSE jeroued pur. ‘sioigt
-IOY pue suBToIsnw ‘srojUe! ‘saresisTseur ©
se squsunutodde ‘sydura1 oy] Jo s0uRta}
-UTRW PUL BUTYBI-9IVS OY} :SoiTAST 9} 01
sot]Np Mat saiBOOT[B prsec] OS ‘ulaTestial
ye o]dura, ey] UT poziyemuss aq 0} SEM
drysiom pue ‘suI0Yy yuoueurzed 8 oA
0} SUM Ye al MON “Pury oy] INoYsnoIm}
poraneos soutiys Aueur 34] Je sou) Joie]
ur—sisorid ay} peatos osTe prey Aouy,
‘gjoeuieqel a2 Jo odsuen pur oreo aul
useqg pey saltaay{ ayi Jo gol oul “dutsap
-upm-]asap Jo sAep 1soTpywa oy} WOT,

‘UOTIBIISTUTUIPE

TIAIO pue snorZtper swoneu ay jo won

    

S008 IWOIMOLSIH BHL / 06¢
 

   
 
  
    
     
  
    
     
    
  
    
 
   
   
  

 

mnselves as no more than God’s slaves.
e are to follow their example (chapter 4).

The mention of Péter (CépHias,
does not necessarily mean he y
Corinth. As leader of the twelve apo;
it would be natural for him to hayg
following, particularly among Je
Christians. :

It is clear from these chapters that
groups were making invidious com
sons between Paul and the more elo
Apollos. Paul, although a trained sc
had had his. troubles at Corinth
18:9-10; 1 Corinthians 2:3). God's
sage, not polished speech, was his
concern.

But the Corinthians were infected
something of the spirit of nearby A
They fancied themselves as thinker
took a pride in their supposed intell
superiority. In fact, as Paul points &
(3:1-4), their argumentative, judgem
attitude shows they are still bound b:
world’s way of thinking. They sta
need of teaching. They have to. b
minded that human cleverness is |
cry from God’s wisdom (1:18 - 2
It is not proud and clever people’
appreciate the wisdom of God’s plar
salvation through Christ’s death on
cross, but those who are spiritually w
This kind of wisdom, and with it
values and real judgement, is God’s:
to man through his Holy Spirit. A’ m:
must become a fool in the world’s eye
order to be really wise (3:18).

So Paul and Apollos are not rivals'b
partners, sharing the work of build:
God's church (3:5-9). Once the b
foundation of faith in Christ is laid, eve
Christian is responsible for what he d
with the new life he has been given.’'¥
must see to it that we build to last.
10-17).

There should be no place for prid
among Christians and no looking down
others. The greatest Christians regar

sloe’s people (1:11): presumably mem-
ers of Chloe’s household.

ephanas (1:16): a founder-member of
e church at Corinth, and one of the
Jegation sent by the church to Paul at

ws and Greeks (1:22): national charac-

ie cross was offensive to the Jews, absurd to
entiles. A Roman execution is shown in this
ure found at Halicarnassus.

  
 
  
 
 
  
   
 
  
 
 
  
  
 
 
 
 
  
   
 
  
  
 
  
 
  
   
 
 
  
 
 
  
  
 
 
  
 
 
  
 
 
 
 
   
 
 
 

Ideas from Greek philosophy constantly infiltrated
into the Christian’ community, leading it away
from the truth of Jesus Christ made man. This:
2nd-century statue of a philosopher was found al
Ephesus.

   
  

1 CORINTHIANS / 59%

teristics show through. The Jews al-
ways wanted miracles as concrete evi-
dence, The Greeks saw salvation
of wisdom.

 

 

2¢ IDay (3:13): when Christ returns; the
day of judgement.

§ incest

In the name of their boasted ‘liberty’ the
church is condoning incest. It is a case
which would shock even the pagans in
that notorious city. The old immorality
—and worse~—has gained a foothold and
the whole church is endangered (as Paui
had warned in a previous letter, 5:9).

His father’s wife (5:1): presumably his
step-mother, or Paul would have said
‘mother’.

Deliver ... to Satan (5:5): Paul is express-
ing God’s judgement on the man for abus-
ing his body through gross sexual im-
morality. Short-term discipline is to be
exercised for long-term good. Such dis-
cipline would certainly include expulsion
from the church.

Leaven (5:6-8): yeast—often (though not
always) used as a picture of the corrupting
power of evil. Bread for the Passover was
made without leaven, as a reminder of the
Israelites’ hasty departure from Egypt.
Christ has become our Passover sacrifice,
says Paul; it 1s time we got rid of the old
yeast of evil in our lives.

6:1-11 Lawsuits

Even Jews would not take cases before
Gentile courts—not because the courts”
were corrupt, but because it would be an
admission of Jewish inability to operate
their own laws. Surely the Christian com-
munity —these ‘wise’ Corinthians—should
be capable of settling internal disputes.
Better to be wronged than drag one an-
other to court.

The saints will judge the world (6:2): a
development from Christ's teaching in
Matthew 19:28. The angels are mentioned

as the highest order in the created uni-
verse.

 

 
 

 

ersomsbncmroentirezte

“pe pets “4d AT Ig [er}| }] 1b Z Jo | a8eg

§

 

“PEP STUI JO e8n Jenuenbasuoo Joy afqisuodsar you st wssg 11n0> poyiuy) ayy, ‘soomos
40901 UNOS [eUISLIO ZuN{Nsuod Aq uoNeULOJUT Jo AovInoIe OY) AJLIOA PINOYS sas) “WW Z0:01 SIOZ/9T/T] JO se paprooad UONeULIOJUT $}99]Jo1 POdal ST],

      

’

  

 

 
 

 

 

ae ean 777 < ,
Gf ee cn rien
4 if | “g oe Cy lq ao naa | PAM Saurooing “uowsiaatoy ‘asoding Boy SY MMT SIP eT STOT/EL/ZI
pS ape ELOCIET/ZI ‘paumofpy -(s)eut0oInG "YAHLLO - (1) uonoyy :osoding ‘oxeg “y syrdug oSpng "WAORN -Aweg ss 10/ZU/zI
| ELOC/EL/ZI ‘peumnolpy ‘poumolpy ‘(s)euiooing ‘uorsraauoD :osoding ‘axes “y smIAyg :o3png TT - greg sg 1oz/zu/zt
_ PLOCCLZI ‘poumolpy :(seuoain9 “YSHLLO - (1) Uonoyy :osoding ‘axeg “y smdua :o8png “WRIT ag S10z/0Z/II
ELOC/ZT/CI :Poumofpy :paumnofpy -(s)auiooIng ‘uorstaauo) :esoding ‘oxeg “y smicud :8png “VAPSEN- awed ——_-E10Z/L 1/60
ETOZ/L 1/60 ‘pounofpy :peuinofpy :(s)autooinG “uoysraauoD :asoding ‘oxeg “y sIAYg :o8png“VAESEN- awed ¢ 10Z/07/80
ELOZ/0C/80 ‘Peunolpy :paunofpy :(s)aulooing ‘uo|steauoD :asoding ‘axeg “y smug :eSpng‘VEDAN- awed «SE TOZ/EZ/IO
ELOZIEZ/LO ‘Poumnofpy ‘pounoipy :(s)euioomg “uorsieAUOD :asoding ‘oxeg “y SMA -aBPNE “Gaeg ——-ETOZ/TI/LO
XITATLOV SONVAVAdIV
: CANOPY] - UOISIOAUOD ——=STOZ/BZ/SO
7 pelted ‘smieis “CONTAVAH V YOd NMOC ULLVW SIAL ONILLAS OFY NIG) YAHLO yoy
AOTEAC ONISNOH LAPALS AUNAH 612 (A) *Ae POUL “ETOTIOZIT *E1OZ/TU/CT “ELOCIEL/ZI S)a1€C NO “| bag “([e9UIH) VONOW ——_-ETOZ/LOITI
wonnied JO aonON - uoNNeg - uoIsIaAUe ~—=—_—ETOZ/8Z/90
WaddODAa SUTAVA

cOOOT AN “MYOA MAN ‘Vb LAPALS AUNGH 61Z - Od ANVE 8 NHOfL -’ QD

COOOL AN “XYOA MAN ‘Vb LAFALS AUNAH 617 - HSV NOWVd (a)

SSS6-SSP-TIZ “CZOOI AN “MYOA AMMAN “1497 AQNAAV NOSICVW SSS - dT1 YA IGVY NINA
dOTHAAC ONISNOH LAdULS AUNAH 617 (d)

 

Vp wonduoseg Awadorg [euontppy ‘20001 AN “XYOA MEN ‘Wb LASLS KUNAH 612 :(6o)ssenppy Ayradoig

} 4 UOTSI9AUOZ) uoseay posodsi(;
/ * SIOC/8Z/S0 sored] posodsigy
4 . HOC ANV! ? NHOL pesodsiq :sNIeIS
— ‘HSV NOWVd . TOAOP[OH Ones Sse)
:(s)uspuodsay [enuopIsoy redAy Anodoig
£107/87/90 oe Paty
"SA queue yl, pue plojpuey radAY, ase7)
oo : , occ To a ,
dOTAAUC ONISNOH LAAaLS AUNH 6172 < AN/EI-LOLILO-LI ASQuENK] Xopuy
-(s)rouornag wn IM9.Aun0D.weAMON oe nag,

CRIVAITISSVD

ae ee”

 
 

USPS Tracking Intranet Pag,
- Help
‘ e . UNMTED
“roduct Tracking & Reporting Bal ose
Home Search Reports Manual Entry ___Rates/ pTRicow USPS Corporate Septamber es, 2015
' Commitments Accounts /

 

Under no circumstances should dispatch information be teleased to
anyone outside of the United States Postal Service.

 

 

USPS ‘Tracking Intranet Tracking Number Result .

  

Result for International Inbound Tracking Number LB38 4270 9046 B

Destination and Origin

 

 

 

 

 

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stination

ZIP Code | City State|

10002 NEW YORKINY

Origin .

City Code | City | Country Code] Country | Dispatch Number

| Ios [UNITED KINGDOM]
[Tra ‘acking Number Classification
Class/Service
Class/Service: Intemational Letters and Cards

Class of Mail CodelDescription: LC / First-Class Package Intemational Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
   

  

 

 

 

 

 

 

 

 

 

 

 

Payment -
t Weicht: 0 tb{s) 0 oz(s)
[Extra Services :
Extra Services Details
Description | Amount |
First Class intemational i |
Events |
Posting
Event Event Event Event Location | [put Scanner ib Carrier Tene. Other information }
Code | Date Time Method Route
. {Centrat
[ Time)
7 ; '
DELIVERY | Customer j
INSTRUCTIONS Ie oeeri201s | 18:26 | YW YORK, | oven 7 egaats |
PROVIDED i i Activity i 02: i . ly {
t T ?
DELIVERY STATUS NOT i nx | ogmarois | 2219 | NGYYORK | system oa2s2015 |
UPOATED t 00021324 | Generated 023034
URGMERY STATUS NOT i oy | asnarors faaaz [NYY YORK | system oazs2015 |
UPDATED i 100021324 | Generated 02:39:34 ;
T
Customer
REDELIVERY jos:tg |: NEWYORK, | 08/24/2015
SCHEDULED vr fou [ 081 tha 10002. * | Driven 11:48:25 |
be ee __”, a te =
i ! Customer |
REDELIVERY 47 | NEWYORK, os2ez015 |
SCHEDULED VR | 08/24/2015 | 08:17 NY 10002 | Driven 11:48:25
| ! | Activity ! i
we _ foe Pt _]
| i IMO | Scanned | ! 3849 1D:
NO SECURE LOCATION 55 08/14/2015 | 12:57 | NEWYORK, Scanneg | 1500708487 by ro oa142015 | 5293047260847726
AVAILABLE i . i NY 10002 {interface type chore ze } 13:50:52 }
i i + wireless) : FES Location Data
Ln - toh os ; |
lorag [ NEWYORK, | System ostazo1s
OUT FOR DELIVERY ORA2015 | 0748 ; NY 10007” | Generated ! }08:05:10
Fm ne rf On fae ante ene oe a Oo an no ~~]
; ? i 4
SORTING/PROCESSING | ie. } NEW YORK, System 08/14/2015 ; Distribution Complete
COMPLETE | Po poanaots -o736 | NyMinoF Generated | | 28:46 | Label iD: pe14 8123
} i I } | : 30001508 1406 444¢
i i 4 4
f 108142015 |
ARRIVAL AT UNIT 197 | 08/14/2018 | o6:46 NY toour™ {Scanned | pss.o06.10 [062520 |
we | Tp
SPATCHED FROM Jer | osnazors jor 28 . | System : josraz01s |
ORT FACILITY i Generated . i | 04:45:23 : Dispatch Label ID:

i j

‘9.7 Nene ONU/nte? wwab/talntennat en alelen chee.

 

 

 

 

 

 

 

 

   

 

ato s

 

TNAN ANAM AANA.

 

 
ee aE ne,

—.

Ne yee te eT a ag OM pm SO te et me tn | eI fa,
Ng erence get 7

3

eo

_- eS ¥.

Tracking

“product Tracking & f Reporting |

Home Search —

ee

USPS Tracking Intranet
Delivery Signature and Address

Tracking Number: 7045 0640 0003 2516 1994
This itam was delivered on 09/04/2075 at 44:58:00

< Relum to Tracking Number View

.

/ “Reports

 

a2)

~ Ne
~y

Rates!
Mandl Eat ~
mer ~Commitments

ee

oo

PTR? EOW

 

USSS'cor orate. we
Barat 2 sen

Accounts © *~ s

 

 

 

 

 

 

 

 

 

eee
Te

 

 

 

 

{Enter up to 35 tems separated by commas.

 

 

 

Select Search Type:

oo ~owintsd-web/telitrenetTrackingNumResponse/del-ye7

Product Tracking & Reporting, Aft Rights Reserved:
Version: 4.3.0.11

‘

me

aa

Ay

 

 
[Print in black ink all areas in bold letters. A compiaint must be served in response to a demand orn. _
of appearance {CPLR 3072(b)}) .

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

JAMO Fis {\ - SU

Index Number

  

WITH NOTICE

 

 

[your name(s! Plaintiff(s),
- against-

 

Date Index Number Purchased

N, Y, i. \) } Pre peg cb , | 20

(name(s) of party being sued] Defendant(s).
x

 

 

 

To the Person(s} Named as Defendant(s) above:
PLEASE TAKE NOTICE THAT YOU ARE SUMMONED and required to serve upon plaintiff, at the
address stated below, a notice of appearance or demand for a cornplaint within 260 days after service o

this Summons (not counting the day of service itself), or within 30 days after service is complete if the

Summons is not delivered personally to you within the State of New York.
YOU ARE HEREBY NOTIFIED THAT should you fail to serve a notice of appearance or demand fora

complaint, a judgment will be entered against you by default for the relief demgndre herein.

) Ue
wom aa f i One } 4 Q

 

 

/ i
pated Sf / f an / 2016 mw [sign your name]
[date of summons] YON
| \ Cnn “ls
a [print your name]

219 # 2n r Y St fp + Y A
MV. ie W i ivoo) |
47 329 357 Y

[your address(es}, telephone yt

Defendant(s) Nir 8 \)

 

 

 

 

laddress!es) of party being sued]

CommenceAction - 1/2014

 

 
ATToRNE Ey GENERAG
MANAGING CLERK’S OFFI
RE CEIVED ice

! i | Tagaen brown. CON, G IWIGHAY-5 AN II: SE

 

‘ er

i MI Pt AG +o €fpose aed Criminal oct
a hes been rou bt Ugon this crty Py a
Org; ‘nizehOns hese Ory Ay ZO 90S ore 4 e [Renn
St housing § enh #e info other branchs
lo Mone ems oad realestate property

| Plaga “ ie fhe carted Jewish Coun sé ly Heapy sf
Those [| rogethe og tied in ehthes ave
aken opete reservation nas ey BUSS

| hend led it by Yor me king Yroperty’s {1 He
all ed dime and MSS deitg it De ay Cr vr pace
os jot wsing (+ For al H the perpos e Mexs +O:
ha ve Rothreom tyles for fhe wh Or phe er tloos tis
byes Mo. stove for Syvs: later ! a.) ber, J Sg U@S 2

  
    

. he fave < else ‘a be @ as
( Rooms, wath seth y, athis ? alone ‘(5 Ci State

Land ie S e hing Uacer 62, MOI” p
ot ‘2s vt focdny he bo. Vel ya aS |

| coishred Under a 20, and ME C. 44 GHC .
| ‘ak futine D ld, S. fended LIOF rkers _ Te

i iget ron Frown Lhat pentty: even 4 shat
Sia” ot Poeple e@ ulate Arh Se
land perros (Ze | hertants such G > n/
Hes PEC isl ly y yo ia ther A [! ot thes! e
are 1 Ie89 a a) ave o7€ and ol |

So rhe. ‘eign 0 ole on e Money

ro section - aad Lows nsonts Gh ¢9 /4
4

SMe tio,
ion jee Alor euity KE | laspec
Veh 1 Ce ae Ang hie

 

|

   

tg 5h 0 for
ay pe

WtIaee Ov

Bee Kent.

 

enone a NN HI LENE ETEOUA LEC SEAS

re sansa mnnstanccnonanreoosoncemn oS tion

 
 

a if a 5 proof ol CA OF
. & FC se, 23g, \on2) _ Scherics. oe

cate (80 So vy Property lasted) oh,

ee bD ts ie

Klay ul ing
Tormey More oatice aig worshts

 

    

 

ne Send. y Ako the
may Sean Q f Vance iS + ats LC
at ire “deo oF hin blag i ion alc |
i i : recs 9 2013 ROI, QO}S- wh ick iS. hog”
oi 2th Precinct 1g get Ate 4 OO mee&hy
we cad the ont Jéubh COenge} ake 5 A Hoc. 198 hee
= a Pee 45195 the free sont 'e, Persong | | (Ney ng
gu 8 nS ay Llleaga inearcerof's , Vane e
S oe | {Sm ssed O Carneey. cri'ning | got Out
2 &S oP, attice | 2" Salas) hts Ay =4 572)
| 2 & 3G WM Linum tye 5 +O Ke or Cr
3 fe broke nh ny hose. Slice) UP my Hee |
Se inad tale TO ky I] Me + ey have a IO St ere
= ime Money to Ore A Clit case Sign Q Aa ener
R ‘Land Moved Cut A NEC, anol a/| Ley

my Pre
4 ry) Rane eo

0 WM nes¢ On my) belal

Y SigndveQ and Roo -
Rpoligt2e tats « oy \ te Mn ed Jeuis

« sak Group aA “th Lazarvorn fi I :

_ | ly I)
os bes usck on Hem on =

inp Johuse All |
vay Fened mM

Many Blase mks ane’

 

 
Oh Sint NOWE per Th 3:30
. Willian bissete: oom 3 wa

K 9 .COr iy 1A from
ein Ouk Ste Crd Seen Pouron £31) Coon, |
H fe Ant Cure him O Mig ger. Bud- .

Demon, AS« .
| didn't fa Wiliam fue rtd.

 

 

aera

 

 

 

 
 

we . . . . , \%
: ~ on Toys, NN
wee wet.

 

 
To rt it mu Con conp
ner. is (S ara St, ee
| ( Me Penge by we |
i N . mica, & vs
| pee age bet 9117 ee

AIS ewes 3

 
 

 

 

 
 

to ~A
—_—— vo,

   

win Gea
~|ahun Shes feather ep Sak fo
|__| cath other! | 50 aver sper awe
H eee. or eat spverds atk he
WE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
yoele ans to EE

Mx =a

SEC eu to a

A tL Atues

 

bad ize
Lemon Ax
(ind ere
to hinge Soy
love. lootke -

fault

4 9

   

 

 
 

 

 

 
~ ~ a ;
| NEWYORK | ‘ Départifiel.. see me
ope ofHealth = =, eo

ome +
JREW M. CUOMO HOWARD A, ZUCKER, M..D., J.D. ° - SALLY DRESLIN, M S, RN. \ )
vermor Acting Commissioner : _ Executive Deputy Commissioner ~

; March 31, 2015 - an \

Damon C. Ash | ae ant
~y~-249-Henry Street- Apt. 4A ~~ Le , “, \
New York, NY 10002 ~ ‘

-”

 

 

 

: -_ OPMC # 15-03-1186 a, _f

pe ee ee Er a AY

‘ _ Dear Mr. Ash: |

if —

’ Thank you for your February 11, 2015 correspondence to the Office_of. Professional -—--—--- ~

y _Medical Conduct (ORMC).-OPMC is-responsibile for iiVeStigating allegations of professional |

/ ~~ misconduct by licensed physicians, physician assistants and specialist assistants. |
, OPMC does not have jurisdiction over social workers. Therefore, your correspondence

. regarding Laura Poschar, L.C.S.W. has been forwarded to the New-York State Education | .-- —-.-—
Department, Office of Professional Discipline (OPD). {f you have, any further information to ,

share regarding the issue you have raised, please send the information directly to OPD at the
address provided below. Also, please direct any questions.to: ~

Louis Catone “Pa

New York State Educatioiy Departinent ~~

Office of Professional’ Discipline 2
80 Wolf Road Suite 204 . we

Albany, NY 12205-2643 °--
518-485-9350 ~.
if you have further questions regarding the Processin of your complaint, or thi
\ nw .... YOU May contact this office at 800-663-6114 2c-W.-- ae. ee - * rele -

/ . ve ne cee carepeeetineen tp a et ete

\ ae ee

a,

 

te” gy

oe James Ch afalou Mo
wr -Hégan
bere". Nurse investigator =

|| ud Cot

. ‘ . , r 0 .
. . . 4 / j ad a /
; Mey + . ; 7
i

neni Bt ae ‘

 

_ ASN Oh SOON ek NEA
Ws aN a SEER AO SS NSE

psecacasitiemner tonite,
CIVIL COURT OF THE CITY OF NEW YORK
114 CENTRE STREET
NEW YORK, NY 10013

 

HON. ANNE KATZ
JUDGE, HOUSING COURT

March 6, 2017

 

- Damon Ash
3491608208
125 White Street
New York, New York 10013

Re: 219 Henry Street Development Fund Corp. V. Damon Ash
Index Number 78757/15

Dear Mr. Ash: -_

I am in receipt of your correspondence in which you express various complaints. As I
previously stated in my correspondence of March 9, 2016, one of my responsibilities as Supervising
Judge of the Housing Court in New York County is'to investigate and respond to any complaints
made about, the court and/or courtroom proceedings in order to allow the public to be properly
served.’ oe

 
   
 

   
   
 

Ihave also read your correspondence which complains about individuals who broke into your’
#® home, individuals who caused you physical injury, forged documents on the part of the landlord and
/f its agents and alleged gag orders. Such complaints are criminal in nature and are not appropriate for
f the housing court. You may which to address your complaints to the District Attorney’s office or
/ other appropriate agency. _

-

weit aE

  
    

they reach ’a resolution.”

   

A + x Atz, "
spent Housing Court

ea eet New Y ‘ounty

 

 
The Conclusion

The conclusion of this all is that the Untided jewish sounmsel which
was spear headed by Joacbson and Klein was hell bent on going out of there to
make sure that every officer of the 7th precinct that dealt with me knew that
that in their eyes I was a demon and a devil when in all reality it was them
that started it all by askedg me about my spast and proding me and my DNA.
lt.Leahy and sgt Lee lead their officerfalso to do the biding of these people
by repeating what they have hear and been told and going out their way to
brake a sworn oath in exchange for a personality and character which refjecte
in theor actions.

There is no doubt what so ever that they purposely and intentionaly :
defamed my characterl'because it can be seen in the evidence when they and thelr
employees called me a nigger.while their members of the United Jewish counsel
went along with it all and made jokes such as Nigger want a watermelon. They
went out there way to harrass me and let me know to take down the things I
poated!|'while the United Jewish counsel and Lt.leahy Sgt Lee and other officer’
of the 7th precinct spread the word through out my building and the lower
eastside community that I was a demon and a devil in the hopes to make others
reject me and treat me bad which is was theyactually succeeded in doing.

Theft actoins caused me physical and mental damagethat will be felt for
the rest of my life.I was diagnosed with a mental disease which I am still

SOzing, a specailist for and taken medication for as you read this.They used theif
their hate and anti-semitic words and anti-semitic actions to destroy

my life,cause me ill-will,while trying to cause me physical harm and causing
me mental anguish.if there was ever a cry for a racial and a religious hate
crime under Federal law and a cry for anti- semitism!!this is one I cry out
to you and the courts for that took place against me seeing that I am a DNA
living proof Hebrew American from the blooblind of my forefather SHEM.

With that being said I would like to establish and put on record through
the Federal Court the legal meaning and etomology of Semitic.The 1993 Meriam
Webster Dictionary on page 1065|'says that the Etomology of the word Semitic

*starts off from the greek-!semitisch" who got it from the word!!"Semill!!!
Semitellwhich got it NL being new Latins word semita which got it from LL
which is late latin that used the word Sem and Shem as early as 1813 and they
picked up from the Hebrews.The definition for Semitic mean:"of,relating to,
or constituting a subfamily of the AFRO ASIATIC language family that includes

 

 
The Conclusion

Hebrew|!Aramaicl!arabiclland Amharic".Now to give you a short history lessonl!
arabic even though is considered a semitic llanguage only came about after
Mahahmahd founded the islam religion in 750 A.D.. And the aribics today

are not a pure race but did come from an afro-asiatic people.And the only

ones out of all of them that are considered a true arab race with links.

to the El gene and Haplo-group is saudi's but most of the Yemens which came
from the Black Beduins.But the key thing in this etomology and definition

that I want you to notice is the key word|!"AFRO ASIATIC".None of these Ashkengzt
Jewish people have the DNA.look.or title of an afro-asiatic who is an afr-
american nor do they looklike an afro anything.

Now take a look at the etomology and defintion of the word SEMITE-
which starts of with britian using the word"semit: that came from the french
word Sem and shem who got it from Late Latins word shem and the Latins who
got it from the Greeks word Sem who picked it up from the Hebrews Shem.
Definition;"A member of any of a number of peoples of ancient southwestern
Asia including the Akkiadians|'Phoenicians|'Hebrews,and arabs.A descendent of
these people." the key word here is "DESCENDENTS".And once again if you dont
know history the Akkiadians and Phoenicians were afro asiatics and a part
of Babylon back in the times of Nimrod.this is the same Nimrod that President
Bush ordered the US Army to retrieve with the NBC news out of Iraqs centeel
bank.The pics of nimrod coffin and gold can be seen on my youtube as it shows
a black man with dreadlocks.

I say all of this to show you that the aati-semitic law that they worked
so hard to get Busg to sign does not apply to them.And to show you how good GOD
is|ithey went through all that trouble to push a law that at the end of the
day apply to a people who have had their whole history erased and are still
in exile out of their land as we speak.The bible is said by every historian t9
be a 100 percent true and a map of this world and its predictions in its page
are our worlds history.with this being saidi/Every single time the ancsesaors
messed up they were enslaved and oppressed by each nation that conqured them.
Only one peoiple match this desritpion in this world today.

So I ask you to please see the truth in how the defendants went out theif
way ruin my reputation by spreading lies to defame my characterlland went out
their way to install fear through the@r actions and criminal behaviour to
get me to stop practicing my religous freedoms.they held no regard for my
well being or health while they caused me lifetime trauma and took everything
away from me.A non=semitic people who committed the @ ultimamite anti-semitic
and race hate crime toward a man who is a real semitic that this law applies
to.

 

 
The Conclusion

The defendants actions to defame my character and stop me from practicing

my religous freedoms can be seen in the domino effect it had on my surroundiN
with the people I encovarered and lived with on a daily bases.Which treated
me differently and shunned me because of these defendants actions.Their
actions effected my personal life'lmy love life and my future.This can be
seen in the facts that I have stated and in the defaadants answer were they
not once refuted any of my claims but only agured that this should be dismissed
because of the statute of limitations had run out.

And even with their claim of the staute of limitatins running out they
made suge to thwart me in that so I would tell the truth while trying to
bribe me to keep it all hush hush in a gag order.Their actroans your Honor
where not in no way isolated to me or a one time thing,but spreaded like
cancer to all over to infect everyone around them and myself that they were
intouch with.

Thank You for your precious time,

Honorable Judge Gregory H.Woods
Ve mon He kK

P.S. I also forgot to mention a great truth and fact that is on record and
on transcripts,The friend and associat of the United jewish counselwho also

|prosecuted this trumped up case that I am in here onlthad me brought to
court on on 100 Centre street in the Month of april 2016 and asked the

to lock me up because the Untied jewish Counsel had told him I was posting
|things on Youtube.The Judge asked him what was I posting and he answers

that I was teaching the peoplel'The judge then says|'"teaching the people what"
and he doesnt reply so when he doesnt say anything the judge then says to

him that he cant lock me up for posting things on Youtube.This is another
fact of them using the@r influence in the polical and legal arenea to

corrupt everything around them in-order to hide their criminal activities and
who they are.This can be found as truth under plublic law in the transcripts
for the month and date I gave you.I am having troubles getting a copy for you
seeing that the prison copier is down,When It gets working I will send it to

you.Or you can request this transcript that I have.

 

 
1:16-cv-9548-cHW JAN 21,2020
Repleaded Amended/Equitably Tolled

Dear Honorable Gregory H. Woods:

I first want to thank the courts for letting me re-plead my
case of the religious discrimination and for the defamation Claims,which are
due to you on the said date of February 15,2020.1 also want to thank the
Courts also for given me the chance to show the courts why the statute of
limitations should be equitably tolled with regards to the May 16,2013 and
January 26,2015 incidents,which are due on the said date of February 15,2020.

In order for me to satisfy the courts with an affidavit that
provides actual facts in SUPport to my argument,I will have to give the
Courts a full lengthy story of truths,starting from the beginning to the end
in order to back up my claims,show the facts,while providing the Courts
with a good understanding as to why these incidents and dates should be
equitably tolled,

So I have chosen to consolidate the 2 due dates of February the
1st,2020 and February the 15th,2020 in hopes of .. given the courts the true
factual events that took place against my persons which also where against my

Constitutional rights,and statutes under New York state Law,and where also
willingly by free will of the defendants to be shown as criminal in nature.

I also in hopes of Starting from the beginning with the whole
story of events bring to light why the Jane and John doe detectives that were
dissmissed,should of never been dissmissed,because of the criminal nature
and character of the defendants in their repetitive actions,were given a
chance by the courts to investigate thef¥selves,which to me was wrong}

seeing that they have already have had a habit of showing no regard or respect

to investigate themselves,we would have a nation of crimeless crimes.

I aim to show the courts that by the defendants investigating
themselves, they had more to gain then to lose.Its the same has to say Harvey
Weinstein investigating himself,in the end he would conclude that there was
never any victims,even though the evidence shows it as well as the cries from
the vitctims which can be heard.I am asking the courts to hear my cries,and
see my factual evidence,while seeing how the defendants held no regard or
respect for my rights,my religiuos beliefs,or the Law and our Constitutional
rights.

Thank You Your Honorable Judge Woods.

 

 
 

 

 
